Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of December 10, 2019

among

BGSL BIG SKY FUNDING LLC,

as Borrower,

THE LENDER PARTIES HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

The Other Lender Parties Hereto

BOFA SECURITIES, INC.,

as

Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      27  

1.03

  Accounting Terms      27  

1.04

  Rounding      28  

1.05

  Event of Default      28  

1.06

  Currency Conversion      28  

1.07

  Times of Day      28  

1.08

  Business Day Convention      28  

1.09

  Interest      28  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     29  

2.01

  Committed Loans      29  

2.02

  Borrowings, Conversions and Continuations of Committed Loans      30  

2.03

  Prepayments      31  

2.04

  Termination or Reduction of Commitments      33  

2.05

  Repayment of Loans      34  

2.06

  Interest      34  

2.07

  Fees      35  

2.08

  Computation of Interest and Fees      36  

2.09

  Evidence of Debt      36  

2.10

  Payments Generally; Administrative Agent’s Clawback      36  

2.11

  Sharing of Payments by Lenders      38  

2.12

  Defaulting Lenders      39  

2.13

  Discretionary Sales      40  

2.14

  Permitted Refinancing Transactions      41  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     42  

3.01

  Taxes      42  

3.02

  Illegality      46  

3.03

  Inability to Determine Rates      47  

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      49  

3.05

  Compensation for Losses      51  

3.06

  Mitigation Obligations; Replacement of Lenders      52  

3.07

  Survival      52  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     53  

4.01

  Conditions of Initial Credit Extension      53  

4.02

  Conditions to all Credit Extensions      55  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     56  

5.01

  Existence, Qualification and Power      56  

5.02

  Authorization; No Contravention      56  

5.03

  Governmental Authorization; Other Consents      57  

5.04

  Binding Effect      57  

5.05

  Financial Statements; No Material Adverse Effect      57  

5.06

  Litigation      57  

5.07

  No Default      58  

5.08

  Liens and Indebtedness      58  

5.09

  Taxes      58  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

       Page  

5.10

  ERISA Matters      58  

5.11

  Equity Interests      58  

5.12

  Margin Regulations; Investment Company Act      58  

5.13

  Disclosure      59  

5.14

  Compliance with Laws      59  

5.15

  Taxpayer Identification Number; Other Identifying Information      59  

5.16

  OFAC      59  

5.17

  Anti-Corruption Laws      59  

5.18

  Beneficial Ownership Certification      60  

5.19

  Transaction Certifications      60  

ARTICLE VI. AFFIRMATIVE COVENANTS

     61  

6.01

  Financial Statements      61  

6.02

  Certificates; Other Information      62  

6.03

  Notices      63  

6.04

  Payment of Obligations      64  

6.05

  Preservation of Existence, Etc.      64  

6.06

  Maintenance of Properties      64  

6.07

  Further Assurances      64  

6.08

  Compliance with Laws      65  

6.09

  Books and Records      65  

6.10

  Inspection Rights      65  

6.11

  Use of Proceeds      65  

6.12

  Approvals and Authorizations      65  

6.13

  Special Purpose Entity Requirements      65  

6.14

  Security Interest      66  

6.15

  ERISA Matters      66  

6.16

  Anti-Corruption Laws      66  

6.17

  Payment Instructions      66  

ARTICLE VII. NEGATIVE COVENANTS

     66  

7.01

  Liens      66  

7.02

  Investments      66  

7.03

  Indebtedness; Bank Accounts      66  

7.04

  Fundamental Changes      66  

7.05

  Sale of Collateral Assets      67  

7.06

  Restricted Payments      67  

7.07

  Transactions with Affiliates      67  

7.08

  Burdensome Agreements      68  

7.09

  Use of Proceeds      68  

7.10

  Sanctions      68  

7.11

  Special Purpose Entity Requirements      68  

7.12

  Investment Management Agreement and Sale Agreement Amendment      69  

7.13

  ERISA      69  

7.14

  [Reserved]      69  

7.15

  Change in Nature of Business      69  

7.16

  Anti-Corruption Laws      69  

7.17

  Unfunded Exposure Account      69  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

Section

       Page  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     70  

8.01

  Events of Default      70  

8.02

  Remedies Upon Event of Default      71  

8.03

  Application of Funds      72  

ARTICLE IX. ADMINISTRATIVE AGENT

     73  

9.01

  Appointment and Authority      73  

9.02

  Rights as a Lender      73  

9.03

  Exculpatory Provisions      73  

9.04

  Reliance by Administrative Agent      74  

9.05

  Delegation of Duties      75  

9.06

  Resignation of Administrative Agent      75  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      76  

9.08

  No Other Duties, Etc.      76  

9.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      76  

9.10

  Collateral Matters      78  

9.11

  ERISA      78  

ARTICLE X. MISCELLANEOUS

     80  

10.01

  Amendments, Etc.      80  

10.02

  Notices; Effectiveness; Electronic Communication      81  

10.03

  No Waiver; Cumulative Remedies; Enforcement      83  

10.04

  Expenses; Indemnity; Damage Waiver      83  

10.05

  Payments Set Aside      86  

10.06

  Successors and Assigns      86  

10.07

  Treatment of Certain Information; Confidentiality      90  

10.08

  Right of Setoff      91  

10.09

  Interest Rate Limitation      92  

10.10

  Counterparts; Integration; Effectiveness      92  

10.11

  Survival of Representations and Warranties      92  

10.12

  Severability      93  

10.13

  Replacement of Lenders      93  

10.14

  Governing Law; Jurisdiction; Etc.      94  

10.15

  Waiver of Jury Trial      95  

10.16

  No Advisory or Fiduciary Responsibility      95  

10.17

  Electronic Execution of Assignments and Certain Other Documents      96  

10.18

  USA PATRIOT Act      96  

10.19

  [Reserved]      96  

10.20

  Non-Recourse Obligations; No Petition      96  

10.21

  Time of the Essence      97  

10.22

  Judgment Currency      97  

10.23

  [Reserved]      97  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

2.01

   Commitments and Applicable Percentages

5.07

   Certain Contractual Obligations

5.15

   Taxpayer Identification Number; Other Identifying Information

10.02

   Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS

A

   Form of Committed Loan Notice

B

   Form of Note

C-1

   Form of Assignment and Assumption

C-2

   Form of Administrative Questionnaire

D-1

   Form of Compliance Certificate (Borrower Parent)

D-2

   Form of Compliance Certificate (Borrower)

E

   Form of U.S. Tax Compliance Certificates

F

   Form of Restricted Payments Certificate

G

   Form of Increase Request

H

   GSO Competitors

I

   Form of Approval Notice ANNEXES

A

   Advance Rates

B

   Eligibility and Portfolio Criteria

C

   Definitions Relating to Collateral Assets

D

   Special Purpose Entity Requirements

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 10, 2019,
among BGSL BIG SKY FUNDING LLC, a Delaware limited liability company, (the
“Company” or the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent.

The Company has requested that the Lenders provide a revolving credit facility
(the “Facility”), and the Lenders are willing to do so on the terms and
conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Adjustment” has the meaning specified in Section 3.03.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Assigned Value” has the meaning specified in Annex C.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Expense Cap” means an aggregate amount of Administrative
Expenses paid by the Borrower not to exceed (1) in the case of amounts paid
pursuant to clause (i) of the definition of Administrative Expense, $100,000 in
any calendar quarter and (2) in the case of amounts paid pursuant to clause
(ii) of the definition of Administrative Expense, $100,000 in any calendar year.

“Administrative Expenses” means amounts due or accrued and payable by the
Borrower, in an aggregate amount in each case not to exceed the applicable
Administrative Expense Cap, (i) first, to the payment of Taxes and governmental
fees owing by the Borrower or, so long as the Borrower is disregarded as an
entity separate from Borrower Parent, by Borrower Parent in respect of the
Borrower’s income or assets, (ii) second, to the Collateral Administrator, any
accrued and unpaid fees and expenses (including indemnities) pursuant to the
Collateral Administration Agreement and (iii) third, to the Borrower Parent, any
accrued and unpaid Management Fees pursuant to the Investment Management
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-2 or any other form approved by the
Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Advance Rate” means a percentage applicable to each Collateral Asset as
specified in Annex A under the caption “Advance Rate”.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For purposes
of this definition, no entity as to which the Investment Adviser provides
investment management or advisory services will be deemed an Affiliate of the
Investment Adviser solely because the Investment Adviser acts in such capacity.

“Aggregate Assigned Value” has the meaning specified in Annex C.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Unfunded Amount” has the meaning specified in Annex C.

“Aggregate Unfunded Equity Amount” has the meaning specified in Annex C.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.12. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments by any Lender. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means a per annum rate equal to 1.60%.

“Approval Asset” has the meaning specified in Annex C.

“Approval Notice” has the meaning specified in Annex C.

“Approved Dealer” has the meaning specified in Annex C.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender; provided that, in no event shall any GSO
Competitor be an “Approved Fund.”

“Arranger” means Bank of America, an affiliate of BofA Securities, Inc., in its
capacity as sole lead arranger and sole book manager.

“Asset” has the meaning specified in the Collateral Administration Agreement.

 

2



--------------------------------------------------------------------------------

“Asset Amount (CAD)” means, without conversion to Dollars, on any date of
determination, (a)(x) so long as no Event of Default has occurred and is
continuing, the Aggregate Principal Balance of all Collateral Assets denominated
in CAD (including any such Collateral Assets to be funded or acquired by the
Borrower on such date of determination) and (y) if an Event of Default has
occurred and is continuing, the sum of the products, for each Eligible
Collateral Asset denominated in CAD, of (A) the Assigned Value of such Eligible
Collateral Asset and (B) the Advance Rate of such Eligible Collateral Asset plus
(b) the amount of all cash and Cash Equivalents denominated in CAD credited to
the Collateral Account on such date.

“Asset Amount (EUR)” means, without conversion to Dollars, on any date of
determination, (a)(x) so long as no Event of Default has occurred and is
continuing, the Aggregate Principal Balance of all Collateral Assets denominated
in EUR (including any such Collateral Assets to be funded or acquired by the
Borrower on such date of determination) and (y) if an Event of Default has
occurred and is continuing, the sum of the products, for each Eligible
Collateral Asset denominated in EUR, of (A) the Assigned Value of such Eligible
Collateral Asset and (B) the Advance Rate of such Eligible Collateral Asset plus
(b) the amount of all cash and Cash Equivalents denominated in EUR credited to
the Collateral Account on such date.

“Asset Amount (GBP)” means, without conversion to Dollars, on any date of
determination, (a)(x) so long as no Event of Default has occurred and is
continuing, the Aggregate Principal Balance of all Collateral Assets denominated
in GBP (including any such Collateral Assets to be funded or acquired by the
Borrower on such date of determination) and (y) if an Event of Default has
occurred and is continuing, the sum of the products, for each Eligible
Collateral Asset denominated in GBP, of (A) the Assigned Value of such Eligible
Collateral Asset and (B) the Advance Rate of such Eligible Collateral Asset plus
(b) the amount of all cash and Cash Equivalents denominated in GBP credited to
the Collateral Account on such date.

“Asset Amount (USD)” means, on any date of determination, (a)(x) so long as no
Event of Default has occurred and is continuing, the Aggregate Principal Balance
of all Collateral Assets denominated in Dollars (including any such Collateral
Assets to be funded or acquired by the Borrower on such date of determination)
and (y) if an Event of Default has occurred and is continuing, the sum of the
products, for each Eligible Collateral Asset denominated in Dollars, of (A) the
Assigned Value of such Eligible Collateral Asset and (B) the Advance Rate of
such Eligible Collateral Asset plus (b) the amount of all cash and Cash
Equivalents denominated in Dollars credited to the Collateral Account on such
date.

“Assigned Value” has the meaning specified in Annex C.

“Assigned Value Percentage” has the meaning specified in Annex C.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means, for any fiscal year, the audited
consolidated balance sheet of the Borrower Parent for such fiscal year ended
December 31, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of Borrower Parent,
including the notes thereto.

“Availability Period” means the period (i) beginning on the later of (A) the
Closing Date and (B) the date on which all conditions precedent to the initial
Credit Extension have been satisfied or waived and (ii) ending on the earlier of
(A) any date on which an Event of Default has occurred (provided that the
Availability Period may be reinstated by the Administrative Agent upon the cure
or waiver of such Event of Default) or (B) the date that is five Business Days
prior to the Maturity Date.

“Bank Loan” has the meaning specified in Annex C.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in effect for
such day and (c) 1-month LIBOR.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Bond” has the meaning specified in Annex C.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Certification” means with respect to any request for a Loan or any
release of funds or substitution of assets with respect to the Collateral
Account, a certification of the Borrower Parent on behalf of the Borrower
(which, for the avoidance of doubt, shall be deemed to be made in the case of a
substitution) stating that after giving effect to such Loan, release of funds or
substitution: (A) (i) no Borrowing Base Deficiency or Currency Asset Amount
Shortfall will exist, and (ii) no Default would occur or be continuing, in each
case based on the most recent Borrowing Base determination; and (B) in the case
of any Loan, the proceeds of such Loan will be used solely for Permitted Uses
and, in the case that such proceeds will be used to purchase a Collateral Asset
or to fund a commitment on a Revolving Loan or Delayed Drawdown Loan, no
Borrowing Base Deficiency or Currency Asset Amount Shortfall would exist after
giving effect to such purchase or funding on a pro forma basis.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Parent” means Blackstone / GSO Secured Lending Fund, a Delaware
statutory trust.

“Borrowing” means a Committed Borrowing.

“Borrowing Base” has the meaning specified in Annex C.

“Borrowing Base Deficiency” has the meaning specified in Annex C.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located (which is initially North Carolina)

(a) and if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars or Sterling, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings in Dollars or Sterling to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in respect of any such Eurocurrency Rate Loan, or any other dealings in Euros to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day that is also a TARGET Day;

(c) if such day relates to any interest rate settings as to an Eligible Currency
other than a LIBOR Quoted Currency, means any such day on which dealings in
deposits in such Eligible Currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in an Eligible Currency other than a LIBOR Quoted Currency, or any other
dealings in an Eligible Currency other than a LIBOR Quoted Currency to be
carried out pursuant to this Agreement in respect of any Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Canadian Dollar” and “CAD” mean lawful money of Canada.

“Cash” means such funds denominated in currency of the United States as at the
time shall be legal tender for payment of all public and private debts.

 

5



--------------------------------------------------------------------------------

“Cash Equivalents” has the meaning specified in Annex C.

“Change in Control” means an event or series of events by which (A) the Borrower
Parent or its Affiliates, collectively, (i) shall cease to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) managers that at all times have a majority of the
votes of the board of managers (or similar governing body) of the Borrower or to
direct the management policies and decisions of the Borrower or (ii) shall
cease, directly or indirectly, to own and control legally and beneficially all
of the equity interests of the Borrower or (B) Investment Adviser shall cease to
be an Affiliate of GSO Capital Partners LP.

“Change in Investment Adviser” means the Investment Adviser (i) ceases to be
responsible for the day-to-day management of the Borrower or Borrower Parent,
including, without limitation, ceasing to be substantially involved in directing
the investment decisions of the Borrower or the Borrower Parent; or (ii) becomes
bankrupt or insolvent; a bankruptcy, reorganization, insolvency or similar
proceeding involving the Investment Adviser or its property is commenced or
preliminary steps are taken towards such end; or the Investment Adviser admits
its inability to pay its debts as they become due (unless replaced by another
Affiliate of GSO Capital Partners LP and in accordance with the provisions of
the Investment Management Agreement).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date as of which each of this Agreement, the Security
Agreement and the Fee Letter have been executed.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning specified in the Security Agreement; provided that,
notwithstanding anything to the contrary contained herein or in any Loan
Document, in no event shall “Collateral” include any Excluded Amounts.

“Collateral Account” has the meaning specified in the Collateral Administration
Agreement.

“Collateral Administration Agreement” means the Collateral Administration
Agreement between the Administrative Agent, the Company and the Collateral
Administrator, dated as of even date herewith (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time).

 

6



--------------------------------------------------------------------------------

“Collateral Administrator” means Wells Fargo Bank, National Association, and any
successor thereto as collateral administrator under the Collateral
Administration Agreement.

“Collateral Asset” has the meaning specified in Annex C.

“Collateral Asset Trigger Event” has the meaning specified in Annex C.

“Collateral Dispute Notice” has the meaning specified in Annex C.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01, in an aggregate principal amount at any
one time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Commitment Fee Rate” means (a) with respect to the First Unused Amount, 1.60%
and (b) with respect to the Second Unused Amount, 0.45%, in each case subject to
adjustment as provided in Section 2.12.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Controlled Account” means each account that is subject to an account control
agreement in form and substance satisfactory to the Administrative Agent.

“Credit Extension” means a Borrowing.

“Credit Trigger” means any of the following: (i) a Regulatory Event with respect
to the Borrower Parent or any of its senior investment management personnel
actively involved in managing the Collateral, (ii) a Change in Investment
Adviser or (iii) any Change in Control of Borrower or Investment Adviser.

“Currency Asset Amount” means (a) with respect to Loans denominated in Canadian
Dollars, the Asset Amount (CAD), (b) with respect to Loans denominated in Euros,
the Asset Amount (EUR), (c) with respect to Loans denominated in Sterling, the
Asset Amount (GBP) and (d) with respect to Loans denominated in Dollars, the
Asset Amount (USD).

“Currency Asset Amount Shortfall” means, with respect to any Currency Asset
Amount, any time the amount by which the Outstanding Amount of Loans denominated
in the applicable Eligible Currency (including any such Loans to be made on such
date of determination) on any date of determination exceeds such Currency Asset
Amount on such day.

“Current Market Price” has the meaning specified in Annex C.

“Current Market Value” has the meaning specified in Annex C.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means, with respect to any Credit Extension, 2.00% plus (a) in
the case of any Eurocurrency Rate Loan, the Eurocurrency Rate plus the
Applicable Rate and (b) in the case of any Base Rate Loan, the Base Rate plus
the Applicable Rate.

“Defaulted Obligation” has the meaning specified in Annex C.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by

 

8



--------------------------------------------------------------------------------

it hereunder within two Business Days of the date when due, (b) has notified the
Company and the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent (in consultation with the
Company) that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.12(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company and each
other Lender promptly following such determination.

“Delayed Drawdown Loan” has the meaning specified in Annex C.

“Deliver” has the meaning specified in the Collateral Administration Agreement.

“Designated Jurisdiction” means a country or territory that is the target of any
comprehensive Sanction (which, at the time of this Agreement, includes Crimea,
Cuba, Iran, North Korea, and Syria).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Lender” has the meaning specified in Section 10.06(b)(v).

“Distressed Exchange Offer” has the meaning specified in Annex C.

 

9



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent in a commercially reasonable manner at
such time on the basis of the Spot Rate.

“Eligibility Criteria” has the meaning specified in Annex B.

“Eligible Currency” means Dollars, Euros, Sterling and Canadian Dollars.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Collateral Asset” has the meaning specified in Annex C.

“Eligible Collateral Asset Information” has the meaning specified in the
Collateral Administration Agreement.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) With respect to any Eurocurrency Rate Loan, with respect to any Eurocurrency
Rate Loan, the Screen Rate for the applicable Eligible Currency;

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to the rate determined pursuant to clause (a) for Dollars
at or about 11:00 a.m. (London time) on the Rate Determination Date; and

 

10



--------------------------------------------------------------------------------

(c) if the rate determined under any clause above is less than zero, the
applicable Eurocurrency Rate shall be deemed to be zero.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Amounts” has the meaning specified in Annex C.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Extension Rejection” means, at any time after the 12-month anniversary of the
Closing Date, the refusal by the Administrative Agent to agree to a request by
the Borrower to extend the term of this Facility beyond the existing Maturity
Date (provided that such additional period does not exceed three years) on terms
consistent with the Facility as in effect on the date of such extension request
(other than with respect to adjustments to pricing and fees in a manner
determined by the Administrative Agent in in commercially reasonable discretion
to reflect then-current market conditions).

“Facility” has the meaning specified in the recitals hereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
implementing the foregoing (including any legislation, rules or practices
adopted pursuant to such intergovernmental agreements).

 

11



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated as of even date herewith, between
the Borrower and the Administrative Agent.

“First Lien Bank Loan” has the meaning specified in Annex C.

“First Unused Amount” means, as of any date of determination, (a) on and after
the Closing Date and prior to the six-month anniversary of the Closing Date,
zero, (b) on and after the six-month anniversary of the Closing Date and prior
to the nine-month anniversary of the Closing Date, the greater of (i) zero and
(ii) an amount equal to (A) 20% of the Aggregate Commitments minus (B) Total
Outstandings, (c) on and after the nine-month anniversary of the Closing Date
and prior to the 12-month anniversary of the Closing Date, the greater of
(i) zero and (ii) an amount equal to (A) 40% of the Aggregate Commitments minus
(B) Total Outstandings, (d) on and after the 12-month anniversary of the Closing
Date and prior to the 15-month anniversary of the Closing Date, the greater of
(i) zero and (ii) an amount equal to (A) 60% of the Aggregate Commitments minus
(B) Total Outstandings and (e) thereafter, the greater of (i) zero and (ii) an
amount equal to (A) 80% of the Aggregate Commitments minus (B) Total
Outstandings.

“Fitch” has the meaning specified in Annex C.

“Fitch Rating” has the meaning specified in Annex C.

“Foreign Loan” has the meaning specified in Annex C.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

12



--------------------------------------------------------------------------------

“GSO Competitor” means each entity specified in Schedule H.

“GSO Confidential Information” means confidential, proprietary information of
the Borrower, Borrower Parent, Investment Adviser, GSO Capital Partners LP or
any Affiliate including, but not limited to, internally-prepared investment
committee memoranda. For the avoidance of doubt, GSO Confidential Information
shall not include information prepared and provided by underlying obligors of
Collateral Assets or other third parties.

“Guarantee” means, as to any Person, without duplication of amounts, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“ICR Determination Date” means the sixth Business Day prior to the end of each
ICR Determination Period.

“ICR Determination Period” means in relation to any ICR Determination Date the
fixed quarterly periods ending on March 31st, June 30th, September 30th and
December 31st of each year, commencing on June 30, 2020.

“Impacted Loans” has the meaning specified in Section 3.03.

“Increase Request” has the meaning specified in Section 2.01.

 

13



--------------------------------------------------------------------------------

“Indebtedness” means with respect to any Person, (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (other than current liabilities incurred in the ordinary course of
business and payable in accordance with customary trade practices) or that is
evidenced by a note, bond, debenture or similar instrument or other evidence of
indebtedness customary for indebtedness of that type, (ii) all Synthetic Lease
Obligations of such Person and obligations of such Person under leases that have
been or should be, in accordance with GAAP, recorded as capital leases,
(iii) all obligations of such Person in respect of acceptances issued or created
for the account of such Person, letters of credit, bank guaranties, surety bonds
and similar instruments, (iv) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (v) all indebtedness,
obligations or liabilities of that Person in respect of derivatives; (vi) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends and (vii) all obligations under direct or indirect guaranties in
respect of obligations (contingent or otherwise) to purchase or otherwise
acquire, or to otherwise assure a creditor against loss in respect of,
indebtedness or obligations of others of the kind referred to in clauses
(i) through (vii), but expressly excluding (A) any obligation of such Person to
fund any Collateral Asset constituting a Revolving Loan or a Delayed Drawdown
Loan or (B) indebtedness of the Borrower on account of the sale by the Borrower
of the first out tranche of any Loan that arises solely as an accounting matter
under ASC 860, provided that such indebtedness (i) is nonrecourse to the
Borrower, (ii) involves no other liabilities of the Borrower that are not
customary for a participation agreement and (iii) would not represent a claim
against the Borrower in a bankruptcy, insolvency or liquidation proceeding of
the Borrower, in each case in excess of the amount sold or purportedly sold.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Purchase Price” has the meaning specified in Annex C.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any Debtor Relief Law, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under any Debtor Relief Law, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

 

14



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means the ratio of (a) all Interest Proceeds received
by the Company with respect to Collateral Assets and with respect to any
interest earned with respect to amounts in Controlled Accounts during an ICR
Determination Period divided by (b) the sum of all interest paid on the Loans
during the ICR Determination Period (excluding such interest already included in
a prior ICR Determination Date as interest accrued), all interest accrued and
unpaid on Loans prior to the end of the ICR Determination Period and all fees
with respect to Commitments that have accrued during such ICR Determination
Period. If the Interest Coverage Ratio is determined for any purpose under this
Agreement on a prospective rather than retrospective basis, clause (a) shall
additionally include Interest Proceeds reasonably expected to be received during
the relevant prospective ICR Determination Period.

“Interest Coverage Test” means a test satisfied if, as of any ICR Determination
Date, the Interest Coverage Ratio is at least 150%.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one or three months
thereafter (in each case, subject to availability), as selected by the Company
in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interest Proceeds” means amounts received by the Company with respect to the
Collateral Assets representing:

(i) all cash payments of interest in respect of all Collateral Assets (including
proceeds of a sale which constitutes accrued or unpaid interest and any amounts
received by the Company by way of gross-up in respect of such interest), but
excluding any deferred and capitalized interest (in the case of deferred
interest only until it is received);

 

15



--------------------------------------------------------------------------------

(ii) amendment and waiver fees, delayed compensation, late payment fees,
commitment fees and all other fees and commissions received in connection with
any Collateral Asset; and

(iii) any other amounts of an income nature.

“Interest Proceeds Account” shall have the meaning specified in the Collateral
Administration Agreement.

“Interest Proceeds Test” means a test satisfied if (a) the sum of (i) the
aggregate Current Market Value of all Eligible Collateral Assets that are
included in the Borrowing Base (as determined if necessary under “Selection of
Non-Qualifying Assets” in Annex B) and (ii) for all Collateral Assets included
in the Borrowing Base that are either Delayed Drawdown Loans or Revolving Loans,
the aggregate (which may be a negative amount) of (x) the product of the
Unfunded Exposure Amount and the Current Market Price (expressed for this
purpose as a percentage of its par amount) minus (y) the Unfunded Exposure
Amount, with respect to each such Delayed Drawdown Loan or Revolving Loan,
exceeds (b) the product of (i) the principal amount of all outstanding Loans
minus all Cash and Cash Equivalents credited to the Collateral Account (after
giving effect to the contemplated distribution on a pro forma basis and
excluding Excluded Amounts) and (ii) 100.0%.

“Investment Adviser” means GSO Asset Management LLC.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Management Agreement” means the Investment Management Agreement
dated as of even date herewith between the Borrower Parent and the Borrower.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority,
self-regulatory organization, market, exchange, or clearing facility charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
self-regulatory organization, market, exchange, or clearing facility, in each
case whether or not having the force of law.

“Lenders” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“LIBOR” means the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for the applicable LIBOR Quoted Currency for a period equal in length to
such Interest Period).

 

16



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means each of Dollars, Euros and GBP, as long as there
is a published LIBOR rate with respect thereto.

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
reasonably determined by the Administrative Agent in consultation with the
Borrower, to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent reasonably determines in consultation with the Borrower that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent reasonably
determines in consultation with the Borrower is reasonably necessary in
connection with the administration of this Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Limited Liability Company Agreement” means the Amended and Restated Limited
Liability Company Agreement of the Company dated as of December 10, 2019
including any permitted amendments thereto from time to time.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.

“Loan Documents” means this Agreement, the Security Agreement, the Collateral
Administration Agreement, each Assignment and Assumption, the Investment
Management Agreement, the Sale Agreement, each Note and the Fee Letter.

“London Banking Day” means any day on which dealings in deposits in the
applicable Eligible Currency are conducted by and between banks in the London
interbank Eurodollar market.

“Management Fee” has the meaning specified in the Investment Management
Agreement.

“Manager” means Blackstone / GSO Secured Lending Fund, a Delaware statutory
trust in its capacity as Manager under the Investment Management Agreement.

“Markit” has the meaning specified in Annex C.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), a materially adverse effect on
(a) the financial condition or operations of the Borrower, (b) the legality,
validity or enforceability of any of the Loan Documents, (c) the right or
ability of the Borrower to perform any of its obligations under any of the Loan
Documents or (d) the rights or remedies of the Lender under any of the Loan
Documents or of the Borrower under the Collateral Assets (solely to the extent
such Collateral Assets are included in the Borrowing Base).

“Material Modification” has the meaning specified in Annex C.

“Maturity Date” means the third anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next following Business Day.

“Maximum Commitment Amount” means $500,000,000.00.

“Moody’s” has the meaning specified in Annex C.

“Moody’s Rating” has the meaning specified in Annex C.

“Net Asset Value” means an amount equal to the excess of (i) (A) the aggregate
of the Assigned Values of the Collateral Assets other than Cash and Cash
Equivalents plus (B) the par value of all Cash and Cash Equivalents owned by the
Borrower and credited to the Collateral Account or the Unfunded Exposure Account
(in each case, other than Excluded Amounts) over (ii) the sum of the Total
Outstandings, the Aggregate Unfunded Equity Amount and other liabilities of the
Borrower, in each case expressed as a Dollar Equivalent.

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to the aggregate initial Principal Balance of all Transferred Assets (as
defined in the Sale Agreement) sold and/or contributed to the Borrower by the
Borrower Parent under the Sale Agreement prior to such date.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of a majority of Lenders or
all Lenders or all affected Lenders in accordance with the terms of
Section 10.01 and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Qualifying Assets” has the meaning specified in Annex C.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

 

18



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer” has the meaning specified in Annex C.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to the Borrower or any other limited liability company, the
certificate or articles of formation or organization and operating agreement
(which, in the case of the Borrower, is the Limited Liability Company
Agreement); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means, with respect to Committed Loans on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Committed Loans
occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, in accordance with banking industry
rules on interbank compensation and (b) with respect to any amount denominated
in an Eligible Currency other than Dollars, the rate of interest per annum at
which overnight deposits in the applicable Eligible Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.

 

19



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by Laws, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith, (c) Liens in favor of the
Administrative Agent or any Lender granted pursuant to or by any Loan Document,
(d) a Permitted Collateral Administrator Lien (as defined in the Collateral
Administration Agreement), (e) with respect to collateral underlying any
Collateral Asset, the Lien in favor of the Borrower herein and Liens permitted
under the Collateral Asset Documents related to such Collateral Asset, (f) as to
any agented Collateral Asset, Liens in favor of the agent on behalf of all the
lenders to the related obligor and (g) Liens of clearing agencies,
broker-dealers and similar Liens incurred in the ordinary course of business,
provided that such Liens (x) attach only to the securities (or proceeds) being
purchased or sold and (y) secure only obligations incurred in connection with
such purchase or sale, and not any obligation in connection with financing.

“Permitted Refinancing Transaction” means a release of Collateral Assets and the
underlying collateral securing such Collateral Assets with respect thereto from
the Lien of this Agreement in connection with a refinancing (which may take the
form of a sale) of all or a material portion of this credit facility in
connection with any transaction which Borrower has entered into with the consent
of the Administrative Agent.

“Permitted Refinancing Transaction Date” means the date on which a Permitted
Refinancing Transaction occurs.

“Permitted Uses” means (i) the purchase of Collateral Assets or satisfaction of
any unfunded commitment in connection with any Revolving Loan or Delayed
Drawdown Loan, (ii) the payment of taxes and governmental fees owing by or in
respect of the Borrower, including to maintain its corporate existence, (iii) to
the payment of any Administrative Expenses and (iv) solely with respect to the
initial Credit Extension and in connection with subsequent approved Increase
Requests, the payment of any amounts due under the Fee Letter.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to Title IV of ERISA or Section 4975 of
the Code.

 

20



--------------------------------------------------------------------------------

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to the fiduciary responsibility provisions of
Part 4 of Subpart B of Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) to which Section 4975 of the Code applies, or
(iii) non-US, church or governmental plan subject to non-US, federal, state or
local laws, rules or regulations substantially similar to Section 406 of ERISA
or Section 4975 of the Code.

“Platform” has the meaning specified in Section 6.02.

“Pricing Source” has the meaning specified in Annex C.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Principal Balance” has the meaning specified in Annex C.

“Principal Proceeds” means amounts received by the Company with respect to a
Collateral Asset that do not constitute Interest Proceeds.

“Principal Proceeds Account” shall have the meaning specified in the Collateral
Administration Agreement.

“Principal Proceeds Test” means a test satisfied if (a) the sum of (i) the
aggregate Current Market Value of all Eligible Collateral Assets that are
included in the Borrowing Base (as determined if necessary under “Selection of
Non-Qualifying Assets” in Annex B) and (ii) for all Collateral Assets included
in the Borrowing Base that are either Delayed Drawdown Loans or Revolving Loans,
the aggregate (which may be a negative amount) of (x) the product of the
Unfunded Exposure Amount and the Current Market Price (expressed for this
purpose as a percentage of its par amount) minus (y) the Unfunded Exposure
Amount, with respect to each such Delayed Drawdown Loan or Revolving Loan,
exceeds (b) the product of (i) the principal amount of all outstanding Loans
minus all Cash and Cash Equivalents credited to the Collateral Account (after
giving effect to the contemplated distribution on a pro forma basis and
excluding Excluded Amounts) and (ii) 115.0%.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent); provided further
that, for the initial Interest Period, the Rate Determination Date shall be two
Business Days prior to the related Borrowing date.

 

21



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Register” has the meaning specified in Section 10.06(c).

“Registered” means a debt obligation that is issued after July 18, 1984 and that
is in registered form within the meaning of Section 881(c)(2)(B)(i) of the Code
and the United States Treasury Regulations promulgated thereunder.

“Regulatory Event” means (a) an act by any of the Borrower, Borrower Parent or
Manager, or any of their respective senior investment personnel, or senior
investment personnel of the Investment Adviser, actively involved in managing
the portfolio of the Borrower (together the “Relevant Persons”), that
constitutes fraud, criminal activity or a material violation of any securities
laws in the performance of the obligations of the Borrower, Borrower Parent or
Manager under any of the Loan Documents or in the conduct of any of such
Relevant Persons’ asset management business or (b) any of the Relevant Persons
being indicted for a criminal offense materially related to such Relevant
Persons’ asset management business; provided that in the case of Relevant
Persons who are senior investment personnel, a Regulatory Event will be deemed
to have been cured if the Borrower Parent terminates or causes the termination
of employment with any of Borrower Parent or the Investment Adviser of all such
Relevant Persons who engaged in the conduct constituting the event in clause
(a) through (b) within ten (10) Business Days of such occurrence and makes the
Borrower whole for any actual financial loss that such conduct caused the
Borrower.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.

“Required Lenders” means, at any time, (i) the Administrative Agent and (ii) the
Lenders having Total Credit Exposures representing more than 50% of the Total
Credit Exposures of all Lenders. The Total Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Required Ratings” has the meaning specified in Annex C.

 

22



--------------------------------------------------------------------------------

“Responsible Officer” means with respect to (i) the Company any director or
officer or any other Person who is authorized to act for the Company, solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of the Company and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
Company or the Manager so designated by any of the foregoing officers in a
notice to the Administrative Agent and (ii) the Collateral Administrator any
officer, employee or agent of the Collateral Administrator who is involved in
the day to day administration of the duties of the Collateral Administrator
under the Collateral Administration Agreement or is authorized to act for the
Collateral Administrator in matters relating to, and binding upon, the
Collateral Administrator with respect to the subject matter of the request,
order or certificate in question. Any document delivered hereunder that is
signed by a Responsible Officer of the Company shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of the Company and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Company.

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of the Company, or (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such capital stock or other Equity Interest, or on account of any return
of capital to the Company’s stockholders, partners or members (or the equivalent
Person thereof). For the avoidance of doubt, payments and reimbursements of
Excluded Amounts shall not constitute Restricted Payments.

“Restricted Payments Certificate” means a certificate substantially in the form
of Exhibit F.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans.

“Revolving Loan” has the meaning specified in Annex C.

“S&P” has the meaning specified in Annex C.

“S&P Rating” has the meaning specified in Annex C.

“Sale Agreement” means the Sale and Contribution Agreement dated as of even date
herewith, among Borrower and Borrower Parent.

“Same Day Funds” means immediately available funds in the applicable Eligible
Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

 

23



--------------------------------------------------------------------------------

“Screen Rate” means, on any date of determination with respect to any Loans:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to LIBOR or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) for the applicable LIBOR Quoted
Currency at approximately 11:00 a.m.(London time) on the Rate Determination Date
with a term equivalent to the applicable Interest Period (or, if no such rate is
available for the term equivalent to the Interest Period, LIBOR or the
comparable or successor rate will be determined by interpolating linearly
between the rate for the next shorter term for which rates are available and the
rate for the next longer term for which rates are available (all such
interpolated rates will be rounded to five decimal places); provided that
(without prejudice to, and unless the provisions of Section 3.03 otherwise
apply) if the Administrative Agent determines that the relevant foregoing
sources are unavailable for the relevant Interest Period, LIBOR shall mean, if
so available, the rate of interest determined by the Administrative Agent to be
the average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in the relevant currency are offered to the
Administrative Agent two (2) Business Days preceding the first day of such
Interest Period by four leading banks (selected by the Administrative Agent
after consultation with the Borrower) in the London or other offshore interbank
market for the relevant currency as of 11:00 a.m. for delivery on the first day
of such Interest Period, for the number of days comprised therein and in an
amount comparable to the aggregate amount of Loans hereunder); and

(ii) denominated in CAD, the rate per annum equal to the Canadian Dealer Offered
Rate, or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 10:00 a.m.
(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
the applicable Interest Period.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Bank Loan” has the meaning specified in Annex C.

“Second Unused Amount” means, as of any date of determination, (i) on and after
the Closing Date and prior to the three-month anniversary of the Closing Date,
zero, (ii) on and after the three-month anniversary of the Closing Date and
prior to the six-month anniversary of the Closing Date, an amount equal to the
Aggregate Commitments minus the Total Outstandings, (iii) on and after the
six-month anniversary of the Closing Date and prior to the nine-month
anniversary of the Closing Date, an amount equal to the Aggregate Commitments
minus the greater of (a) the Total Outstandings and (b) 20% of the Aggregate
Commitments, (iv) on and after the nine-month anniversary of the Closing Date
and prior to the 12-month anniversary of the Closing Date, an amount equal to
the Aggregate Commitments minus the greater of (a) the Total Outstandings and
(b) 40% of the Aggregate Commitments, (v) on and after the 12-month anniversary
of the Closing Date and prior to the 15-month anniversary of the Closing Date,
an amount equal to the Aggregate Commitments minus the greater of (a) the Total
Outstandings and (b) 60% of the Aggregate Commitments and (vi) thereafter, an
amount equal to the Aggregate Commitments minus the greater of (a) the Total
Outstandings and (b) 80% of the Aggregate Commitments.

 

24



--------------------------------------------------------------------------------

“Secured Parties” means the Lenders and the Administrative Agent.

“Security Agreement” means the Security Agreement between the Administrative
Agent and the Company, dated as of even date herewith (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Special Purpose Entity Requirements” means the obligations of the Company to
comply with the provisions set forth in Annex D.

“Special Situation Asset” has the meaning specified in Annex C.

“Specified Default” means (i) any event or condition that, with the giving of
any notice, the passage of time, or both, would be an Event of Default under
Section 8.01(a), Section 8.01(e), Section 8.01(i) or Section 8.01(j) (except a
Credit Trigger described in clause (i) of the definition thereof) or (ii) an
Event of Default has occurred and the Administrative Agent has given notice of
acceleration or exclusive control or has exercised any other remedies under
Section 8.02.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling”, “GBP” and “£” mean the lawful currency of the United Kingdom.

“Structured Finance Security” has the meaning specified in Annex C.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the Indebtedness of such
Person (without regard to accounting treatment).

 

25



--------------------------------------------------------------------------------

“Tax Distribution” means distributions required to allow the Borrower Parent to
make sufficient distributions to qualify as a regulated investment company, and
to otherwise eliminate federal or state income or excise taxes payable by the
Borrower Parent in or with respect to any taxable year of the Borrower Parent
(or any calendar year, as relevant); provided that the amount of any such
payments made in or with respect to any such taxable year (or calendar year, as
relevant) of the Borrower Parent shall not exceed 105% of the amounts that the
Borrower would have been required to distribute to the Borrower Parent to:
(i) allow the Borrower to satisfy the minimum distribution requirements that
would be imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a regulated investment company for any
such taxable year, (ii) reduce to zero for any such taxable year the Borrower’s
liability for federal income taxes imposed on (x) its investment company taxable
income pursuant to Section 852(b)(1) of the Code (or any successor thereto), and
(y) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero the Borrower’s liability for
federal excise taxes for any such calendar year imposed pursuant to Section 4982
of the Code (or any successor thereto), in the case of each of (i), (ii) or
(iii), calculated assuming that the Borrower had qualified to be taxed as a
regulated investment company under the Code.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction” has the meaning specified in Section 5.19.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCC” has the meaning specified in the Security Agreement.

“Unfunded Exposure Account” has the meaning specified in the Collateral
Administration Agreement.

“Unfunded Exposure Amount” has the meaning specified in Annex C.

“Unfunded Exposure Equity Amount” has the meaning specified in Annex C.

“United States” and “U.S.” mean the United States of America.

 

26



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Weighted Average Unfunded Advance Rate” has the meaning specified in Annex C.

“Withholding Agent” means the Borrower and the Administrative Agent.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements supplements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

27



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Event of Default.

Any Event of Default that has occurred shall be deemed to be continuing unless
waived in accordance with the terms hereof, or the Administrative Agent
otherwise agrees that such Event of Default shall no longer be continuing.

1.06 Currency Conversion.

Unless otherwise specifically stated, for purposes of (i) complying with any
requirement of this Agreement stated in Dollars and (ii) calculating any ratio
or other test set forth in this Agreement, the amount of any Collateral Asset or
Loan denominated in an Eligible Currency other than Dollars shall be deemed to
be the Dollar Equivalent of such amount of such Eligible Currency.

1.07 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.08 Business Day Convention. Unless otherwise specified, in the event any time
period or any date provided in this Agreement ends or falls on a day other than
a Business Day, then such time period shall be deemed to end and such date shall
be deemed to fall on the next succeeding Business Day, and performance herein
may be made on such Business Day, with the same force and effect as if made on
such other day.

1.09 Interest. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the unavailability or discontinuation of LIBOR or the administration
or submission of any rate that is an alternative or replacement for or successor
to any Eurocurrency Rate or any LIBOR Successor Rate or of any LIBOR Successor
Rate Conforming Changes.

 

28



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrower in each Eligible Currency from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings (plus
the greater of (A) the Aggregate Unfunded Amount minus Cash credited to the
Unfunded Exposure Account (excluding Excluded Amounts) and (B) zero) shall not
exceed the Aggregate Commitments and (ii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.03, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. So long as no Borrowing
Base Deficiency, Currency Asset Amount Shortfall or Default has occurred and is
continuing, the Manager, on behalf of the Borrower, may provide a written
request substantially in the form of Exhibit G hereto (such request, an
“Increase Request”) to the Administrative Agent and the applicable Lender
requesting an increase in such Lender’s Commitment. Such Lender shall have the
right, acting in its sole and absolute discretion, to approve or reject any such
Increase Request (including, for the avoidance of doubt, the right to approve
only a portion of the amount requested in any such Increase Request); provided
that (i) no Increase Request shall be approved (in whole or in part) without the
prior written consent of the Administrative Agent and (ii) after giving effect
to such Increase Request (in whole or in part) the Aggregate Commitments may not
exceed the Maximum Commitment Amount. If an Increase Request is approved (in
whole or in part), then the Administrative Agent shall notify the Manager, on
behalf of the Borrower, of the increase in the Commitment of the applicable
Lender and the effective date thereof. For the avoidance of doubt, in connection
with any approved Increase Request, the Borrower shall pay to the Lender the
applicable fees in the amounts and at the times specified in the Fee Letter as
provided in Section 2.07(c).

 

29



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans. (a) Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent and Collateral
Administrator, which may be given in writing, including via email. Each such
notice must be received by the Administrative Agent not later than 2:00 p.m.
(a) one Business Day prior to the requested date of any Borrowing of, conversion
to or continuation of any Eurocurrency Rate Loans denominated in Dollars,
(b) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of any Eurocurrency Rate Loans denominated in an
Eligible Currency other than Dollars and (c) on the Business Day of any
Borrowing of, conversion to or continuation of any Base Rate Loan. Each written
notice by the Company pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of, in the case of Dollar-denominated Loans
$500,000 or a whole multiple of $100,000 in excess thereof thereof (or, in each
case, Dollar Equivalent thereof) or, in the amount of the unused portion of the
Commitments. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, in each case, Dollar Equivalent thereof) or in the amount of the unused
portion of the Commitments. Each Committed Loan Notice shall specify (i) whether
the Company is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or continued or to which existing Committed Loans
are to be converted, (v) the requested Eligible Currency in which such Loan is
to be made and (vi) if applicable, the duration of the Interest Period with
respect thereto. If the Company fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans; provided that, notwithstanding anything to
the contrary herein, the Company may make such specifications of the Type or
Types of Committed Loans in the form of standing instructions. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than (i) in the case of a Eurocurrency Rate Loan, 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice and (ii) in the
case of a Base Rate Loan, 5:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the

 

30



--------------------------------------------------------------------------------

Administrative Agent shall make all funds so received available to the Company
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of a Default, no
Loans may be converted to Eurocurrency Rate Loans without the consent of the
Required Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall provide prompt written notice to
the Company and the Lenders of any change in the Prime Rate used in determining
the Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans, in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) two Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, in each case, Dollar Equivalent thereof); and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, in each case, Dollar
Equivalent thereof) or, in each case, if less, the entire principal amount
thereof then outstanding. Each such notice shall be irrevocable and specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Subject to Section 2.12, each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
Notwithstanding anything herein to the contrary, the Borrower may rescind any
such notice not later than 1:00 p.m. on the Business Day before such prepayment
was scheduled to take place if such prepayment would have resulted from a
refinancing of the Loans, which refinancing will not be consummated or will
otherwise be delayed.

 

31



--------------------------------------------------------------------------------

(b) If the Administrative Agent notifies the Borrower at any time that:

(i) a Borrowing Base Deficiency exists at such time, then the Borrower shall
(i) give notice to the Administrative Agent and Lenders of its intent to cure
any Borrowing Base Deficiency by 3:00 p.m. on the Business Day following the
date on which the Administrative Agent sent notice to the Borrower that a
Borrowing Base Deficiency arose (unless Borrower has actually cured such
Borrowing Base Deficiency by such time), (ii) if the Borrower intends to cure
such Borrowing Base Deficiency with a cash capital contribution from Borrower
Parent, provide evidence to the Administrative Agent, which is reasonably
satisfactory to the Administrative Agent, that the Borrower Parent shall have
taken necessary steps to contribute such cash capital to the Borrower in order
to cure such Borrowing Base Deficiency by 3:00 p.m. on the Business Day
following the date on which the Administrative Agent sent notice to the Borrower
that a Borrowing Base Deficiency arose (unless Borrower has actually cured such
Borrowing Base Deficiency by such time) and (iii) cure any Borrowing Base
Deficiency (I) if being cured by a cash capital contribution from Borrower
Parent, by 3:00 p.m. on the fifth Business Day following the date on which the
Administrative Agent sent notice to the Borrower that a Borrowing Base
Deficiency arose by repaying outstanding Loans or transferring Cash to the
Collateral Account or the Unfunded Exposure Account, as applicable, so that the
Borrowing Base Deficiency will thereupon be cured or (II) if not being cured by
a cash capital contribution, by 3:00 p.m. on the third Business Day following
the date on which a Borrowing Base Deficiency arose by either (A) repaying
outstanding Loans or transferring additional Eligible Collateral Assets, Cash or
Cash Equivalents to the Collateral Account or the Unfunded Exposure Account, as
applicable, so that the Borrowing Base Deficiency will thereupon be cured or
(B) delivering to the Administrative Agent a written report showing a projected
cure of any Borrowing Base Deficiency based on actions described in clause (A),
if any, and pending purchases and sales of Collateral Assets (calculated on a
trade-date basis), which report shall (1) be reasonably satisfactory to the
Administrative Agent, (2) give effect to all committed purchases of Collateral
Assets and other financial assets by the Borrower and account in a manner
satisfactory to the Administrative Agent for any change in the market value of
any such Collateral Asset and (3) give effect to sales of Collateral Assets only
if such sales are to Approved Dealers and Borrower reasonably expects such sales
to be settled within 30 days of the Borrower’s commitment to such sale;
provided, however, Borrower shall not have the right to cure any such Borrowing
Base Deficiency where Borrower or Manager has knowingly and willfully caused
such Borrowing Base Deficiency to occur; or

(ii) a Currency Asset Amount Shortfall exists, the Borrower shall convert Loans
in such Eligible Currency to Dollars (or, if after giving effect to such
conversion no Borrowing Base Deficiency would exist and the Loans in any other
Eligible Currency would not exceed the applicable Currency Asset Amount, such
other Eligible Currency as directed by the Manager) in an amount necessary to
cause the Outstanding Amount of the Loans in such Eligible Currency to be less
than or equal to the applicable Currency Asset Amount by notice to the
Administrative Agent, the Lenders and the Collateral Administrator by 3:00 p.m.
on the Business Day following the delivery of notice via electronic mail or
facsimile to the Borrower of such excess (unless Borrower has actually

 

32



--------------------------------------------------------------------------------

eliminated such excess by such time), which conversion shall be deemed to be a
repayment of the Loans in such Eligible Currency and a Loan in Dollars (or such
other Eligible Currency) notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 4.02); provided that, (x) if Loans
cannot be converted in accordance with this Section 2.03(b)(ii) such that no
Currency Asset Amount Shortfall exists after giving effect thereto, Loans shall
be converted such that a Currency Asset Amount Shortfall exists only with
respect to Loans denominated in Dollars and (y) if the Borrower fails to provide
such notice prior to the deadline specified herein, the Administrative Agent may
convert Loans in such Eligible Currency in accordance with this
Section 2.03(b)(ii); or

(iii) a breach of the Interest Coverage Test exists at such time, then the
Borrower shall (i) give notice to the Administrative Agent and Lenders of its
intent to cure any such breach by 3:00 p.m. on the Business Day following the
date on which the Administrative Agent sent notice to the Borrower that such
breach arose (unless Borrower has actually cured such breach by such time), (ii)
if the Borrower intends to cure such breach by means of a cash capital
contribution from Borrower Parent, provide evidence to the Administrative Agent,
which is reasonably satisfactory to the Administrative Agent, that the Borrower
Parent intends to make such contribution in order to cure such breach by 3:00
p.m. on the Business Day following the date on which the Administrative Agent
sent notice to the Borrower that a breach of the Interest Coverage Test has
occurred (unless Borrower has actually cured such breach by such time), (iii) if
the Borrower intends to cure such breach by designating Principal Proceeds as
Interest Proceeds, provide evidence to the Administrative Agent that the
Principal Proceeds Test is satisfied and will be satisfied on a pro forma basis
by 3:00 p.m. on the Business Day following the date on which the Administrative
Agent sent notice to the Borrower regarding such breach and (iv) in each case,
cure any such breach by 3:00 p.m. on the fifth Business Day following the date
on which the Administrative Agent sent notice to the Borrower that such breach
arose by transferring Cash to the Collateral Account which shall immediately be
applied to pay interest on the Loans and/or fees payable to the Lenders or
Administrative Agent that otherwise could not be paid with Cash available in the
Collection Account prior to such transfer, to cure such breach (it being
understood that, for purposes of this Section, such Cash shall be deemed to be
Interest Proceeds for purposes of determining the Interest Coverage Ratio).

(c) Any prepayment of any Loan shall be accompanied by all accrued and unpaid
interest, amounts owing under Section 2.06 in respect of the amount prepaid and
in the case of any Eurocurrency Rate Loan any additional amounts required
pursuant to Section 3.05.

2.04 Termination or Reduction of Commitments. The Company may, at its discretion
on any date, upon written notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of at least $500,000 (or the Dollar Equivalent thereof) or, if
less, the entire Aggregate Commitments and (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments

 

33



--------------------------------------------------------------------------------

hereunder, the Total Outstandings (plus the greater of (A) the Aggregate
Unfunded Amount minus Cash credited to the Unfunded Exposure Account (excluding
Excluded Amounts) and (B) zero) would exceed the Aggregate Commitments. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination. Notwithstanding anything herein to the
contrary, the Borrower may rescind any such notice not later than 1:00 p.m. on
the Business Day before such termination was scheduled to take place if such
termination would have resulted from a refinancing of the Commitments, which
refinancing will not be consummated or will otherwise be delayed.

2.05 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Committed Loans made to the Borrower
outstanding on such date and shall repay Loans as provided in Section 2.04.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable Borrowing date at a rate per annum equal to the Eurocurrency Rate
for such Interest Period plus the Applicable Rate and (ii) each Base Rate Loan
shall bear interest on the Outstanding Amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the written request of the Required Lenders, such overdue
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws and shall continue to bear interest at such rate until but
excluding the date on which such Event of Default is cured or waived.

(iii) Upon the written request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon written demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

34



--------------------------------------------------------------------------------

2.07 Fees.

(a) Commitment Fee. Subject to Section 2.12(a)(iii), the Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee in Dollars equal to (i) the sum of
(A)(1) the actual daily First Unused Amount times (2) the applicable Commitment
Fee Rate and (B)(1) the actual daily Second Unused Amount times (2) the
applicable Commitment Fee Rate, divided by (ii) 360. The commitment fee shall
accrue from and including the Closing Date to but excluding the last day of the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the three-month anniversary
of the Closing Date, and on the last day of the Availability Period. The
commitment fee shall be calculated quarterly in arrears and if there is any
change in the Commitment Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Commitment Fee Rate separately for each
period during such quarter that such Commitment Fee Rate was in effect.

(b) Make-whole Fee. Subject to Section 2.12(a)(iii), if the Aggregate
Commitments are terminated in whole or in part pursuant to Section 2.04 prior to
the Maturity Date, then Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage a fee equal
to the present value in Dollars of all future amounts that would have been
payable in respect of the Aggregate Commitments (or terminated portion thereof)
during the period from the termination date through the Maturity Date assuming
that the Outstanding Amount is equal to the Aggregate Commitments (or terminated
portion thereof), the Applicable Rate is equal to 0.70% and LIBOR is zero;
provided that no Make-Whole Fee shall be due and payable in the event of a
termination in connection with the occurrence of any of the following: (A) a
Permitted Refinancing Transaction, (B) the inability to determine a LIBOR
Successor Rate by the Scheduled Unavailability Date or if the utilization of the
Eurocurrency Rate shall be suspended pursuant to Section 3.03 hereof for greater
than ten Business Days, (C) the Administrative Agent or any Lender has sought
reimbursement or indemnity under Section 3.01, Section 3.04, Section 3.05, and
Section 10.04(b) or (D) an Extension Rejection.

(c) Other Fees.

(i) The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

35



--------------------------------------------------------------------------------

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed or, in the case of interest in respect
of Loans denominated in an Eligible Currency other than Dollars as to which
market practice differs from the foregoing, in accordance with such market
practice. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.10(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.09 Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business in accordance with
its usual practice. The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the written request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower to the Lenders and the
Administrative Agent shall be made free and clear of and without condition or
deduction for any counterclaim, defense, recoupment or setoff (except as
provided in Section 3.01). The Borrower shall have the right to use amounts
standing to the credit of the Collateral Account to make any such required
payments. All payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in the
applicable Eligible Currency and in Same Day Funds not later than 2:00 p.m. on
the date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall in each case be deemed received on the next following Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made

 

36



--------------------------------------------------------------------------------

by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that this
sentence shall not apply to payments made on the Maturity Date without giving
effect to the proviso in the definition of such term.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to Borrower a corresponding amount. In such
event, if a Lender (that is not Bank of America or an Affiliate thereof) has not
in fact made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on written demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(i) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on written demand the amount so distributed
to such Lender in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

37



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans to any assignee or participant, other than an assignment to the
Company (as to which the provisions of this Section shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company’s rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Company in the amount
of such participation.

 

38



--------------------------------------------------------------------------------

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default or
Event of Default exists and is continuing), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists or is continuing, to the payment of any amounts owing to
the Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.07(a) or 2.07(b) for any period during which that Lender
is a Defaulting Lender and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender.

 

39



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Company and the Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto in writing, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.13 Discretionary Sales.

The Borrower shall have the right to sell all or a portion (including, for the
avoidance of doubt, pursuant to participation agreements or other agreements to
effectuate assignments following an initial transfer of a participation interest
or other portion of a Collateral Asset) of the Collateral Assets (each, a
“Discretionary Sale”), subject to the following terms and conditions:

(a) Immediately after giving effect to such Discretionary Sale:

(i) no Borrowing Base Deficiency or Currency Asset Amount Shortfall exists or
would occur as a result of such Discretionary Sale; provided that the Company
may sell Collateral Assets as necessary to facilitate a cure of a Borrowing Base
Deficiency (and any Default arising therefrom) in accordance with
Section 2.03(b);

(ii) no Default or Event of Default shall have occurred and be continuing;

(iii) The Company will not have sold Collateral Assets in Discretionary Sales
(other than any such sales pursuant to the proviso in Section 5.19(b)) with an
aggregate Principal Balance in excess of 20% (or 10% in the case of any
Discretionary Sale of any Defaulted Obligation to the Borrower Parent or any
Affiliate thereof) of the Net Purchased Loan Balance without the prior consent
of the Administrative Agent;

(iv) unless the Discretionary Sale is necessary to cure a Borrowing Base
Deficiency in accordance with Section 2.03(b), the sale price of each Collateral
Asset subject to such Discretionary Sale shall not be less than the Assigned
Value Percentage of such Collateral Asset without the prior consent of the
Administrative Agent;

(v) on or prior to the date of any Discretionary Sale, the Manager, on behalf of
the Company, shall give the Administrative Agent (with a copy to the Collateral
Administrator) written notice of such Discretionary Sale;

 

40



--------------------------------------------------------------------------------

(vi) such Discretionary Sale shall reflect arm’s length market terms and be in a
transaction in which the Borrower makes no representations, warranties or
covenants and provides no indemnification for the benefit of any other party
(other than those which are customarily made or provided in connection with the
sale of assets of such type); and

(vii) on the date of such Discretionary Sale, all proceeds from such
Discretionary Sale (x) will be deposited directly into the Collection Account
and (y) with respect to any sold Collateral Asset, will be in the same Eligible
Currency as such Collateral Asset.

(b) In connection with any Discretionary Sale, following deposit of all proceeds
from such Discretionary Sale into the Collection Account, the Administrative
Agent shall be deemed to release and transfer to the Company all of the right,
title and interest of the Administrative Agent for the benefit of the Secured
Parties in, to and under such Collateral Asset(s) and related Collateral subject
to such Discretionary Sale and such portion of the Collateral so transferred
shall be released from the Lien of the Security Agreement.

2.14 Permitted Refinancing Transactions.

(a) On any Business Day, the Borrower shall have the right to prepay all or a
portion of the Loans then outstanding and require the Administrative Agent to
release its security interest and Lien on the related Collateral Assets and
underlying assets securing such Collateral Assets in connection with a Permitted
Refinancing Transaction, subject to the following terms and conditions:

(i) the Borrower shall have given the Administrative Agent (with a copy to the
Collateral Administrator) at least three Business Days’ prior written notice of
its intent to effect a Permitted Refinancing Transaction and shall provide the
Administrative Agent with all information reasonably required by it to release
the related Lien;

(ii) the Manager shall deliver to the Administrative Agent an updated Borrowing
Base Certificate, together with evidence to the reasonable satisfaction of the
Administrative Agent that the Borrower shall have sufficient funds on the
related Permitted Refinancing Transaction Date to effect such Permitted
Refinancing Transaction in accordance with this Agreement, which funds may come
from the proceeds of sales of the Collateral Assets and related Collateral in
connection with such Permitted Refinancing Transaction;

(iii) on the related Permitted Refinancing Transaction Date, the Borrower shall
provide a certificate to the Administrative Agent representing that, on a pro
forma basis after giving effect to such Permitted Refinancing Transaction,
(x) no Default or Event of Default shall have occurred and be continuing and
(y) no Borrowing Base Deficiency exists; and

(iv) on the date of such Permitted Refinancing Transaction, all proceeds payable
to the Borrower from such Permitted Refinancing Transaction (net of reasonable
expenses incurred in connection with such Permitted Refinancing Transaction)
will be deposited directly into the Collateral Account.

 

41



--------------------------------------------------------------------------------

(b) In connection with any Permitted Refinancing Transaction, following deposit
of the net proceeds from such Permitted Refinancing Transaction into the
Collateral Account, the Administrative Agent shall be deemed to release and
transfer to the Borrower without recourse, representation or warranty all of the
right, title and interest of the Administrative Agent for the benefit of the
Secured Parties in, to and under such Collateral Asset(s) and underlying
asset(s) securing such Collateral Asset(s) subject to such Permitted Refinancing
Transaction and such portion of the Collateral subject to such Permitted
Refinancing Transaction shall be released from the Lien of the Security
Agreement.

(c) The Borrower hereby agrees to pay the reasonable and documented outside
counsel legal fees, charges and disbursements and out of pocket expenses of
counsel for each of the Administrative Agent and the Collateral Administrator in
connection with any Permitted Refinancing Transaction (including, but not
limited to, reasonable and documented out-of-pocket expenses incurred in
connection with the release of the Lien of the Administrative Agent, on behalf
of the Secured Parties, in the Collateral in connection with such Permitted
Refinancing Transaction).

(d) In connection with any Permitted Refinancing Transaction, the Administrative
Agent shall, at the sole expense of the Borrower, execute such instruments of
release with respect to the portion of the Collateral subject to such Permitted
Refinancing Transaction to the Borrower, in recordable form if necessary, as the
Borrower may reasonably request.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Company
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Taxes from any payment under any
Loan Document, then the applicable Withholding Agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Law and if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

42



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i) The Company shall indemnify each Recipient, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Each Lender shall severally indemnify the Administrative Agent, within 10
days after written demand therefor, for (x) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Company has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Company to do so), (y) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (z) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or the Company in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any source against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company or by the Administrative Agent to a Governmental Authority pursuant
to this Section 3.01, the Company shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. Any Recipient that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Recipient, if reasonably requested by the Company
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to

 

43



--------------------------------------------------------------------------------

determine whether or not such Recipient is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (B) or (D)) shall not be required if in the Recipient’s
reasonable judgment such completion, execution or submission would subject such
Recipient to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient.

(i) Without limiting the generality of the foregoing,

(A) any Recipient that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Recipient becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Recipient is exempt from U.S. federal backup
withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN (which for
all purposes of this Agreement shall include an IRS Form W-8BEN-E where
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower Parent within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E; or

 

44



--------------------------------------------------------------------------------

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(ii) Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(iii) Borrower shall deliver to the Administrative Agent on or prior to the
Closing Date an executed copy of IRS Form W-9 of Borrower and so long as
Borrower is an entity that is treated as disregarded from Borrower Parent,
Borrower Parent. If such form becomes obsolete or inaccurate in any respect,
Borrower shall update such form or promptly notify the Administrative Agent in
writing of its legal inability to do so.

 

45



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Company or with respect to which the Company has
paid additional amounts pursuant to this Section 3.01, it shall pay to the
Company an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Company, upon the request of the
Recipient, agrees to repay the amount paid over to the Company (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Company pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Company or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the date of this
Agreement that it is unlawful, for any Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, the applicable Eligible Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate
Loans, shall be suspended, and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall,

 

46



--------------------------------------------------------------------------------

upon written demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and any amounts due pursuant to Section 3.05.

3.03 Inability to Determine Rates. (a) If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) the availability of quotations for
deposits being offered to banks in the applicable offshore interbank market for
the applicable Eligible Currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan has substantially diminished in connection with
the expected market transition to a LIBOR Successor Rate, or (B) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan and the circumstances
described in Section 3.03(c)(i) do not apply, (in each case with respect to
clause (i) above, “Impacted Loans”), or (ii) the Administrative Agent or the
Required Lenders reasonably determine that for any reason the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Company and each Lender in writing. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the applicable Eligible
Currency shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice, which it shall do
promptly upon the cessation of the events giving rise to such suspension. Upon
receipt of such notice, the Company may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
applicable Eligible Currency (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) this Section 3.03, the Administrative
Agent, in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to

 

47



--------------------------------------------------------------------------------

the Impacted Loans under clause (i) of Section 3.03(a), (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

(ii) the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the Screen Rate shall no longer
be made available, or used for determining the interest rate of loans, provided
that, at the time of such statement, there is no successor administrator that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
Dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such benchmarks,
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by the Administrative Agent from time to time
in its reasonable discretion and may be periodically updated (the “Adjustment;”
and any such proposed rate, a “LIBOR Successor Rate”), and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required

 

48



--------------------------------------------------------------------------------

Lenders have delivered to the Administrative Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent in consultation with the Borrower.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent in consultation with the Borrower will have the right to
make LIBOR Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

49



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon the written request of such Lender, the Company
will pay to such Lender, such additional amount or amounts as will compensate
such Lender, for such additional costs incurred or reduction suffered; provided
that such amount or amounts shall be no greater than that which such Lender is
generally claiming from its other borrowers similarly situated to Company, as
reasonably evidenced to the Company at the time such amount is requested.
Notwithstanding anything to the contrary in this Section 3.04, the Company shall
not be required to compensate any Lender pursuant to this Section 3.04 for any
amounts incurred more than 120-days prior to the date that such Lender notifies
the Company of such affected Person’s intention to claim compensation therefor;
except that if the event giving rise to such request for compensation is
retroactive, then such 120-day period will be extended to include the period of
the retroactive effect thereof.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time, upon written request, the Company
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company,
including a summary of the calculation thereof, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Section 3.01 and this
Section 3.04 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than 120 days prior to the date

 

50



--------------------------------------------------------------------------------

that such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof);
provided further that such Lender at that time has a general policy of demanding
the same type of compensation from similarly situated counterparties.

(e) Additional Reserve Requirements. The Company shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 Business Days’ prior written notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender which written
notice will include the amount of such interest or costs, the methodology for
the calculation and the calculation thereof. If a Lender fails to give written
notice 10 Business Days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 Business Days from
receipt of such written notice.

3.05 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred (including, for the avoidance of doubt, break funding costs) by
it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company
unless such written notice is rescinded in accordance with the terms hereof;

(c) any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in an Eligible Currency other than Dollars on its scheduled
due date or any payment thereof in a different currency; or

 

51



--------------------------------------------------------------------------------

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;including any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for the applicable
Eligible Currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a written notice pursuant to Section 3.02, then at the request of
the Company such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Company hereby
agrees to pay all reasonable and documented out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Lender gives a written notice pursuant to Section 3.02,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All obligations of the Company under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

52



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Company, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a reasonably recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Security Agreement, the
Collateral Administration Agreement, the Sale Agreement and the Investment
Management Agreement, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officer of the Company as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Company is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized, and that the
Borrower is validly existing, in good standing and qualified to engage in
business in Delaware;

(v) a favorable opinion of Dechert LLP, counsel to the Company, addressed to the
Administrative Agent and each Lender, as to the matters concerning the Borrower,
the Borrower Parent and the Loan Documents as the Required Lenders may
reasonably request, including as to the treatment as a “true sale” for purposes
of the Bankruptcy Code of the purchases of the Collateral Assets from time to
time by the Borrower from Borrower Parent under the Sale Agreement and to the
effect that the Borrower would not be substantively consolidated with Borrower
Parent in the event of a proceeding under the Bankruptcy Code;

(vi) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(vii) a certificate of a Responsible Officer of the Company either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Company and the validity against the
Company of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

 

53



--------------------------------------------------------------------------------

(viii) evidence satisfactory to the Administrative Agent in its sole discretion
that the Net Asset Value of Borrower is at least equal to $10,000,000;

(ix) evidence satisfactory to the Administrative Agent in its sole discretion
that since the date of the most recent Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect; and

(x) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or the Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date that have been
invoiced shall have been paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
reasonable and documented fees, charges and disbursements of outside counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent); provided, however, that such fees,
charges and disbursements shall only be due and payable to the extent provided
pursuant to Section 10.04.

(d) The representations and warranties of (i) the Borrower contained in Article
V and (ii) the Borrower and Borrower Parent contained in each other Loan
Document, or which are contained in any document (including the Beneficial
Ownership Certification) furnished at any time under or in connection herewith
or therewith, shall be true and correct (in all material respects, or as so
qualified, as applicable) on and as of the Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct (in all material respects, or as so
qualified, as applicable) as of such earlier date.

(e) No Default shall exist, or would result from such Credit Extension or from
the application of the proceeds thereof.

(f) The Administrative Agent and the Lenders shall have a valid and perfected
first-priority lien and security interest in the Collateral, all filings
(including all UCC financing statements and similar filings contemplated by the
Sale Agreement, including all back-up filings in relation to Collateral Assets
sold thereunder), recordations and searches necessary or desirable in connection
with the Collateral shall have been duly made, and all filing and recording fees
and taxes shall have been duly paid, including in each case under, and as
required by, all applicable laws.

 

54



--------------------------------------------------------------------------------

(g) All governmental and third party approvals reasonably necessary or, in the
discretion of the Lender, advisable in connection with the Credit Extension
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the Lender making the Credit Extension.

(h) The initial Lender shall have received and reviewed all financial statements
required to be delivered under Section 6.01 and, in each case, such financial
statements shall be satisfactory to the initial Lender in its sole discretion.

(i) Upon the reasonable written request of any Lender, the Company shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act.

(j) If the Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, then the Company shall deliver, to each Lender that so
requests in writing, a Beneficial Ownership Certification in relation to such
Company.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower contained in (i) Article
V and (ii) each other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct (in all material respects, or as so qualified, as applicable)
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct (in all material respects, or as so
qualified, as applicable) as of such earlier date, and except that for purposes
of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and Collateral Administrator shall have received a
Request for Credit Extension in accordance with the requirements hereof, which
shall include a Borrower Certification.

 

55



--------------------------------------------------------------------------------

(d) No Borrowing Base Deficiency or Currency Asset Amount Shortfall shall exist
on the date of such Credit Extension or would arise after giving effect to the
relevant Credit Extension.

(e) In connection with the acquisition of any Approval Asset, the Borrower shall
have received a copy of an Approval Notice with respect to such Collateral
Asset.

(f) For the avoidance of doubt, after giving effect to the proposed Credit
Extension, the Total Outstandings (plus the greater of (A) the Aggregate
Unfunded Amount minus Cash credited to the Unfunded Exposure Account (excluding
Excluded Amounts) and (B) zero) would not exceed the Aggregate Commitments.

(g) The Borrower and Borrower Parent have complied with all Special Purpose
Entity Requirements.

Each Request for Credit Extension submitted by the Company shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. The Company (a) is duly organized,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business in which
it is currently engaged and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by the Company of each Loan Document to
which the Company is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) violate the terms of
any of the Company’s Organization Documents; (b) result in any breach or
contravention of, or the creation of any Lien (other than a Permitted Lien)
under, or require any payment to be made under (i) any Contractual Obligation to
which the Company is a party or affecting the Company or the properties of the
Company or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Company or its property is subject;
or (c) violate in any material respect any Law.

 

56



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Company of this Agreement or any other Loan Document, except for
those that have been obtained or in connection with the Liens granted under the
Loan Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document to
which the Company is a party, when delivered hereunder, will have been, duly
executed and delivered by the Company. This Agreement constitutes, and each
other Loan Document to which the Company is a party when so delivered, and when
executed and delivered by the other parties thereto, will constitute, a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or other Laws affecting creditors’ rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at Law.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Borrower Parent as of the date thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Borrower Parent as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of Borrower Parent dated as of the
most recent fiscal quarter of Borrower Parent, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects the
financial condition of Borrower Parent as of the date thereof and its results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) Since the date of the most recently delivered Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

5.06 Litigation. There are no material actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of the Company, threatened, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or against any of its properties or revenues.

 

57



--------------------------------------------------------------------------------

5.07 No Default. The Company has no Contractual Obligations other than
(A) pursuant to (i) the Loan Documents, (ii) the Investment Management
Agreement, (iii) the Sale Agreement, and (iv) the ownership, purchase or sale of
Collateral Assets and other financial assets as permitted under the Loan
Documents, or, in each case, Contractual Obligations that are incidental
thereto, (v) agreements of service providers to it entered into in the ordinary
course of business and (B) as indicated in Schedule 5.07 (as such Schedule may
be updated from time to time by written agreement of the Company and the
Administrative Agent). The Company is not in default under or with respect to
any Contractual Obligation that could reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Liens and Indebtedness. The property of the Company is subject to no Liens
other than Permitted Liens. The Company has no Indebtedness other than
Indebtedness created or permitted under the Loan Documents including expenses
payable in the ordinary course of business, obligations under its Organization
Documents or pursuant to customary indemnification, expense reimbursement and
similar provisions under the Collateral Asset Documents related to the
Collateral Assets. The Company is not a party to any outstanding agreement or
contract other than the Loan Documents and the documents related thereto or
contemplated thereby, and the Contractual Obligations described in Section 5.07,
and the Company has no actual or contingent liabilities in respect of any
agreements or contracts to which the Company has previously been a party but
which are no longer outstanding as of the date of this Agreement.

5.09 Taxes.

(a) Each of the Company and Borrower Parent has filed all Federal and state
income and other material tax returns and reports required to be filed by it,
and has paid or caused to be paid all material Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon it or
its properties, income or assets otherwise due and payable by it, except those
which are being contested in good faith by appropriate proceedings diligently
conducted. There is no material tax assessment proposed in writing against
either the Company or Borrower Parent.

(b) For U.S. federal income tax purposes, (i) Borrower is a disregarded entity
and Borrower Parent is its sole owner and (ii) Borrower Parent is a U.S. Person.

5.10 ERISA Matters. The Company is not and will not be using Plan Assets of one
or more Benefit Plans in connection with the Loans or the Commitments.

5.11 Equity Interests. All Equity Interests of the Company are duly and validly
issued. There are no outstanding warrants, options or other rights to purchase,
or shareholder, voting trust or similar agreements outstanding with respect to,
or property that is convertible into, or that requires the issuance or sale of,
any such Equity Interests. All Equity Interests of the Company are owned by
Borrower Parent.

5.12 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

58



--------------------------------------------------------------------------------

(b) None of the Company or any Person Controlling the Company is or is required
to be registered as an “investment company” under the Investment Company Act.

5.13 Disclosure. All information heretofore or hereafter furnished by or on
behalf of the Company in writing to the Administrative Agent or any Lender in
connection with the Loan Documents or any transaction contemplated hereby or
thereby is and will be (when taken as a whole and in each case, as modified or
supplemented by other information so furnished) true, complete and correct in
all material respects as of the date such information is stated or certified and
does not and will not omit to state a material fact necessary to make the
statements contained therein not misleading; provided that solely with respect
to information furnished by the Company which was provided to the Company from
an obligor with respect to a Collateral Asset, such information shall only need
to be true, complete and correct to the actual knowledge of the Company;
provided further that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation.

5.14 Compliance with Laws. The Company is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.

5.15 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Borrower and that of the
Borrower Parent are set forth on Schedule 5.15. The Borrower’s exact legal name
at the date of this Agreement and any prior legal names, and the Borrower’s,
jurisdiction of organization, organizational identification number, registered
office, and the place of business of Borrower Parent, or if Borrower Parent has
more than one place of business, Borrower Parent’s chief executive office, in
each case at the date of this Agreement and for the four months immediately
preceding the date of this Agreement are, in each case, as set forth in are set
forth on Schedule 5.15.

5.16 OFAC. Neither the Borrower nor, to the knowledge of the Borrower, any
director, officer, employee, agent, affiliate or representative thereof is an
individual or entity that is, or is owned or controlled by an individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

5.17 Anti-Corruption Laws.

The Borrower has conducted its business in compliance in all material respects
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
of 2010, and other similar applicable anti-corruption legislation in other
jurisdictions.

 

59



--------------------------------------------------------------------------------

5.18 Beneficial Ownership Certification. As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

5.19 Transaction Certifications.

As of each date that Borrower acquires, sells, transfers, releases or otherwise
disposes of any Asset, or commits to do any of the foregoing, (a “Transaction”),
the Borrower hereby represents, warrants and agrees as follows:

(a) in the case of any Transaction that is an acquisition or sale, transfer or
other disposition, after giving effect to such Transaction (A) no Borrowing Base
Deficiency would exist, and (B) no Default under the Credit Agreement would
occur or be continuing;

(b) in the case of any acquisition of an Asset, (A) such Asset if a Collateral
Asset satisfies the Eligibility Criteria and the Portfolio Criteria and
qualifies for treatment as an Eligible Collateral Asset, (B) Borrower has
Delivered, or will promptly Deliver, such Asset or cause such Asset to be
Delivered and (C) the Borrower has received all consents and approvals required
by the terms of such Asset for (1) the Delivery to the Collateral Administrator
of the Borrower’s interest and rights in such Asset, (2) the pledge of such
Asset to the Administrative Agent (except to the extent that such Asset is not
“Collateral” as defined under the Security Agreement) and (3) subject to the
terms of the applicable Collateral Asset Documents, any exercise of the
Administrative Agent’s rights and remedies as a secured party under the Loan
Documents (including under the Security Agreement); provided that, so long as
Borrower has not knowingly and willfully acquired a Collateral Asset in
violation of the foregoing representations, a failure of the foregoing
representations to be true and correct in connection with the acquisition of a
Collateral Asset shall not constitute an Event of Default hereunder (except to
the extent of any Borrower Base Deficiency pursuant to Section 8.01(b)) if the
Borrower causes any such Collateral Asset to be sold within ten Business Days of
the earlier of its actual knowledge or notice that such Collateral Asset fails
to comply with the foregoing;

(c) in the case of any sale, transfer or disposition of any Asset to any
Affiliate of the Borrower (other than a distribution to Borrower Parent to the
extent permitted hereunder), the sale price (or other compensation received or
paid) for such Asset is not less than the fair market value of such Asset on the
date of such Transaction and the requirements with respect to such Transactions
under the Loan Documents have been satisfied; and

(d) in the case of any Transaction using the proceeds of any Loan, such proceeds
are being used solely for Permitted Uses.

 

60



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than contingent reimbursement and indemnification
obligations) shall remain unpaid or unsatisfied the Company shall:

6.01 Financial Statements. Deliver (including by causing the Borrower Parent to
deliver) to the Administrative Agent for further distribution to each Lender (in
the case of subclauses (a) and (b), in the form typically used by the Borrower
Parent and its affiliates for presentation of such information for their advised
funds):

(a) within 120 days after the end of each fiscal year of the Borrower Parent, a
copy of the audited consolidated balance sheet of the Borrower Parent and its
consolidated subsidiaries as at the end of such year, the related consolidated
statements of income for such year and the related consolidated statements of
changes in net assets and of cash flows for such year, setting forth in each
case in comparative form the figures for the previous year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; provided, that the financial statements
required to be delivered pursuant to this clause (a) which are made available
via EDGAR, or any successor system of the SEC, in the Borrower Parent’s annual
report on Form 10-K, shall be deemed delivered to the Administrative Agent on
the date such documents are made so available;

(b) within 45 days after the end of each fiscal quarter of each fiscal year
(other than the last fiscal quarter of each fiscal year), an unaudited
consolidated balance sheet of the Borrower Parent and its consolidated
subsidiaries as of the end of such fiscal quarter and including the prior
comparable period (if any), and the unaudited consolidated statements of income
of the Borrower Parent and its consolidated subsidiaries for such fiscal quarter
and for the period commencing at the end of the previous fiscal year and ending
with the end of such fiscal quarter, and the unaudited consolidated statements
of cash flows of the Borrower Parent and its consolidated subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such fiscal quarter, all in reasonable detail and prepared in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; provided, that the financial statements required to be delivered
pursuant to this clause (ii) which are made available via EDGAR, or any
successor system of the SEC, in Parent’s quarterly report on Form 10-Q, shall be
deemed delivered to the Administrative Agent on the date such documents are made
so available;

(c) as soon as available and in any event not later than the last Business Day
of the calendar month following each monthly accounting period (ending on the
last day of each calendar month) of the Borrower, performance returns and the
Net Asset Value and, if reasonably requested by the Administrative Agent,
supporting calculations thereof, in each case, of the Borrower, as at the last
day of such accounting period; and

 

61



--------------------------------------------------------------------------------

(d) promptly following any written request therefor, subject to the
Administrative Agent’s agreeing to any contractual restrictions or internal
policies consistently applied applicable to such information, such other
information that is in its possession or may be obtained without undue burden or
expense, regarding the operations, business affairs and financial condition of
the Company, Borrower Parent, or compliance with the terms of this Agreement and
the other Loan Documents (including, without limitation, whether a Change in
Investment Adviser or Change in Control with respect to the Investment Adviser
has occurred), as the Administrative Agent or any Lender may reasonably request
in writing.

6.02 Certificates; Other Information. Deliver or cause Borrower Parent to
deliver to the Administrative Agent for further distribution to each Lender:

(a) promptly after any reasonable written request by the Administrative Agent or
any Lender, subject to the Administrative Agent’s agreeing to any contractual
restrictions or internal policies consistently applied applicable to such
information, copies of any detailed audit reports, management letters or
recommendations submitted to the management board of directors or investment
manager of Borrower Parent by independent accountants in connection with the
accounts or books of Borrower Parent, or any audit of any of them and that is in
its possession or may be obtained without undue burden or expense;

(b) concurrently with the delivery of any of the financial statements or monthly
report referred to in Section 6.01, a duly completed Compliance Certificate of
each of Borrower Parent and Borrower signed by a Responsible Officer of Borrower
Parent or Borrower, as applicable (which delivery may, unless the Administrative
Agent, or a Lender requests in writing executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c) promptly after each ICR Determination Date, and in any event within 10
Business Days after each ICR Determination Date, a duly completed Borrower
Parent Compliance Certificate signed by a Responsible Officer of the Borrower
Parent (which delivery may be by electronic communication including fax or email
and shall be deemed to be an original authentic counterpart thereof for all
purposes) (i) detailing the calculation of the Interest Coverage Ratio for the
previous ICR Determination Period and (ii) certifying in connection therewith
the satisfaction of the Interest Coverage Test as of the relevant ICR
Determination Date; and

(d) promptly, such additional information regarding the business, financial or
corporate affairs of the Company, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Sections 6.01(a) and 6.02 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which (i) Borrower Parent posts such documents, or
provides a link thereto on the website listed on Schedule 10.02, (ii) such
documents are posted on Borrower Parent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), or (iii) the Company provides to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents;
provided that: (x) the Company shall deliver paper

 

62



--------------------------------------------------------------------------------

copies of such documents to the Administrative Agent upon its written request to
the Company to deliver such paper copies and (y) the Company shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting pursuant
to clause (i) and (ii) above of any such documents, and the Administrative Agent
hereby agrees that it shall use commercially reasonable efforts to post such
documents received pursuant to clause (iii) above on the Company’s behalf to a
commercial, third-party or other website sponsored by the Administrative Agent
and notify the Lenders of such posting. The Administrative Agent shall have no
obligation to request the delivery or to maintain any copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Borrower or its Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
(w) it shall use reasonable efforts to ensure that all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; provided that, subject to internal
policies consistently applied it may identify certain information as containing
(or potentially containing) material non-public information; (x) by marking
Borrower Materials “PUBLIC,” Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials (or the portion as to which no designation has been made that such
materials contain material non-public information) as not containing any
material non-public information with respect to Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03 Notices. Promptly, and in any event within three Business Days, notify the
Administrative Agent upon obtaining actual knowledge thereof:

(a) of the occurrence of any Default;

(b) of the occurrence of any Collateral Asset Trigger Event;

 

63



--------------------------------------------------------------------------------

(c) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect or Regulatory Event, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or Borrower Parent; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Company or Borrower Parent and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or Borrower
Parent; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or Borrower Parent.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Except where being contested in good faith by
appropriate proceedings, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Company;
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness and (d) to the extent all conditions to funding in the
applicable Collateral Asset Documents have been satisfied, all funding
obligations under Delayed Draw Loans and Revolving Loans other than any failure
to fund due to the Lender’s failure to provide any Loan.

6.05 Preservation of Existence, Etc. (a) To the maximum extent permitted
pursuant to applicable Laws, preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, in each
case, except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect.

6.07 Further Assurances. At any time or from time to time upon the reasonable
written request of the Administrative Agent, Borrower shall execute and deliver
such further documents and do such other acts and things as the Administrative
Agent may reasonably request in writing in order to effect fully the purposes of
this Agreement or the other Loan Documents and to provide for payment of the
Loans made hereunder, with interest thereon, in accordance with the terms of
this Agreement.

 

64



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company; and (b) maintain such books of record and
account in material conformity with all applicable requirements of any
Governmental Authority having regulatory jurisdiction over the Company.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent (who may be accompanied by any requesting Lender) to
visit and inspect any of its properties (or to the extent reasonably necessary
or appropriate and subject to reasonable restrictions regarding access to
information not related to the Company, to examine the foregoing records, the
properties of Borrower Parent) to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, subject to the
Administrative Agent’s agreeing to confidentiality restrictions in relation to
items that may not be disclosed pursuant to contractual restrictions and
internal policies consistently applied, and to discuss its affairs, finances and
accounts with its directors, officers, independent public accountants,
Investment Adviser and Responsible Officers having knowledge of such matters, at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided that
when an Event of Default exists the Administrative Agent (accompanied by any
requesting Lender) may do any of the foregoing at the expense of the Company at
any time during normal business hours and without advance notice; provided,
further, that so long as no Event of Default has occurred and is continuing,
such visits and inspections (i) shall occur upon no less than two Business Days’
prior written notice and (ii) shall not occur more than two times per fiscal
year with only one such visit and inspection being at the expense of the
Company. The Administrative Agent and the Lenders agree to cause all such
representatives and their independent contractors to comply with the provisions
of Section 10.07.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions solely for
Permitted Uses.

6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which the Company is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

6.13 Special Purpose Entity Requirements. Conduct at all times its business and
operations (in all material respects, or as so qualified, as applicable) in
accordance with the Special Purpose Entity Requirements and the provisions of
Section 3, Section 4, Section 5, Section 8(c) and Section 24 of the Limited
Liability Company Agreement and maintain at all times 100% ownership of all
Equity Interests of the Company by Borrower Parent. The Company shall give
reasonable prior notice to the Administrative Agent of any amendment to the
Investment Management Agreement, the Limited Liability Company Agreement or the
Sale Agreement.

 

65



--------------------------------------------------------------------------------

6.14 Security Interest. Maintain a first-priority (subject to Permitted Liens),
perfected security interest in the Collateral for the benefit of the Lenders,
their successors, transferees and assigns so long as this Agreement is in
effect.

6.15 ERISA Matters. Do, or cause to be done, all things necessary to ensure that
it will not be deemed to hold Plan Assets at any time, except as would not
reasonably be expected to have a Material Adverse Effect.

6.16 Anti-Corruption Laws. Conduct its business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act of 2010, and
other similar applicable anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

6.17 Payment Instructions.

Direct the underlying administrative agent for each Collateral Asset to send all
payments of principal and interest and any other proceeds in respect thereof to
the applicable Collateral Account.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than contingent and unasserted reimbursement and
indemnification obligations) shall remain unpaid or unsatisfied, the Company
shall not, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than Permitted Liens.

7.02 Investments. Own any Structured Finance Security.

7.03 Indebtedness; Bank Accounts. (a) Create, incur, assume or suffer to exist
any Indebtedness, except Indebtedness created or permitted under the Loan
Documents including expenses payable in the ordinary course of business,
obligations under its Organization Documents or pursuant to customary
indemnification, expense reimbursement and similar provisions under the
Collateral Asset Documents related to the Collateral Assets; or (b) open or
establish any bank accounts except as contemplated by the Loan Documents.

7.04 Fundamental Changes. Merge, dissolve, liquidate, wind-up, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.

 

66



--------------------------------------------------------------------------------

7.05 Sale of Collateral Assets. Sell, assign, transfer, convey or otherwise
dispose of any Collateral Asset unless, after giving effect to any such sale,
assignment transfer, conveyance or disposition and any simultaneous prepayment
of any Loan in accordance with Section 2.03, (i) based on the most recent
Borrowing Base determination received from the Administrative Agent, no
Borrowing Base Deficiency will exist and (ii) no Default would occur or be
continuing after giving effect thereto; provided that, for the avoidance of
doubt, the Borrower shall at all times be permitted to sell any Collateral Asset
(x) to an Approved Dealer in order to cure any Borrowing Base Deficiency in
accordance with Section 2.03(b) so long as no Default would otherwise occur or
be continuing after giving effect thereto, (y) in connection with a
Discretionary Sale pursuant to Section 2.13 and (z) a Permitted Refinancing
Transaction pursuant to Section 2.14.

Apply the proceeds of any Disposition of all or any portion of the Collateral
except toward (i) a Permitted Use, (ii) the repayment of Loans or the payment of
fees or interest on Loans hereunder or (iii) subject to Section 7.06, a
Restricted Payment.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that the Company may make
distributions to Borrower Parent so long as (a) no Default shall have occurred
and be continuing or would result therefrom, (b) no Borrowing Base Deficiency
has occurred or would result therefrom on a pro forma basis, (c) no Currency
Asset Amount Shortfall or breach of the Interest Coverage Test has occurred or
would result therefrom on a pro forma basis, (d) (x) in the case of Restricted
Payments from the Interest Proceeds Account, the Interest Proceeds Test is
satisfied and will be satisfied after giving effect to such distribution on a
pro forma basis and (y) in the case of Restricted Payments from the Principal
Proceeds Account, the Principal Proceeds Test is satisfied and will be satisfied
after giving effect to such distribution on a pro forma basis and (e) Manager,
on behalf of the Borrower, delivers a Restricted Payments Certificate
immediately prior to such distribution; provided that, notwithstanding the
foregoing, (A) the Company may make distributions to Borrower Parent in order to
pay Administrative Expenses at any time prior to the earlier of (i) the date on
which the Administrative Agent has exercised remedies as provided for in
Section 8.02 and (B) even during the occurrence and continuance of a Default, so
long as (1) no Specified Default or Borrowing Base Deficiency shall have
occurred and be continuing or would result therefrom, (2) the requirements set
forth in clause (d) above are satisfied and (3) the Company has provided the
Administrative Agent with evidence reasonably satisfactory to it of such
obligation, the basis therefore under the definition of Tax Distribution and the
amount thereof at least five Business Days prior to the date of the Restricted
Payment, the Company may make Restricted Payments to Borrower Parent that are
Tax Distributions. For the avoidance of doubt, no Restricted Payments may be
made except from the Interest Proceeds Account or the Principal Proceeds
Account.

7.07 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
unless transaction is upon terms no less favorable to the Company than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate (it being agreed that any sale by the Borrower at par shall be deemed
to satisfy this provision), and without limitation of the foregoing, (i) the
Borrower shall not sell any Collateral Assets to the Borrower Parent or to any
Affiliate of the Borrower Parent and (ii) the Borrower shall not purchase any
Collateral Assets from Borrower

 

67



--------------------------------------------------------------------------------

Parent or from any other Affiliates (other than a bankruptcy remote special
purpose entity) unless, in the case of clause (i) and (ii), Dechert LLP or
another counsel of nationally recognized standing reasonably acceptable to the
Required Lenders has delivered an opinion of counsel (which, as to the Borrower
Parent, may be delivered on the Closing Date), addressed to the Administrative
Agent and each Lender, as to such matters concerning such sale as the Required
Lenders may reasonably request and the Borrower has submitted back-up filings
against the seller of such Collateral Assets under the UCC or other appropriate
filing offices in each relevant jurisdiction.

7.08 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement, any other Loan Document, the Sale Agreement or the Investment
Management Agreement) that (a) limits the ability of the Company to create,
incur, assume or suffer to exist Liens on property of the Company or
(b) requires the grant of a Lien (other than a Permitted Lien) to secure an
obligation of the Company if a Lien (other than a Permitted Lien) is granted to
secure another obligation of the Company.

7.09 Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (a) to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose or (b) to
purchase securities or other assets in a manner that would cause such credit
extension to become a “covered transaction” as defined in Section 23A of the
Federal Reserve Act (12 U.S.C. § 371c) and Regulation W of the FRB, including
any transaction where the proceeds of any Loan are used for the benefit of, or
transferred to, a Person that the Company knows is an Affiliate of a Lender.

7.10 Sanctions. Directly or (to the actual knowledge of the Company) indirectly,
use the proceeds of any Credit Extension, or lend or contribute such proceeds to
any individual or entity, to fund any activities of or business with any
individual, or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions or in any other manner that will
result in a violation by any individuals or entity participating in the
transaction (whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions.

7.11 Special Purpose Entity Requirements. Conduct at any time its business or
operations in contravention (in all material respects, or as so qualified, as
applicable) of the Special Purpose Entity Requirements.

Modify, amend or supplement its Organization Documents in any manner
inconsistent with the Special Purpose Entity Requirements or otherwise
materially adverse to the Lenders.

Be party to any agreement (other than customary trade-related agreements or
Collateral Asset Documents) under which it has any material obligation or
liability (direct or contingent) without including customary “non-petition”
provisions substantially similar to Section 10.20(b), other than with the
consent of the Administrative Agent.

Fail at any time to maintain at least one Special Member (as such term is
defined in the Organization Documents).

 

68



--------------------------------------------------------------------------------

7.12 Investment Management Agreement and Sale Agreement Amendment. Amend the
Investment Management Agreement or Sale Agreement other than an amendment
(i) (A) that solely cures any ambiguity, typographical or manifest error, or
defect in either agreement and (B) of which the Administrative Agent was
provided notice before execution of such amendment or (ii) to which the
Administrative Agent has consented in writing (such consent not to be
unreasonably withheld or delayed).

7.13 ERISA.

(a) Maintain or contribute to, or agree to maintain or contribute to, or permit
any ERISA Affiliate of the Company to maintain or contribute to or agree to
maintain or contribute to, any Plan, except as could not reasonably be expected
to have a Material Adverse Effect.

(b) Hold Plan Assets.

7.14 [Reserved].

7.15 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower as of the date hereof.

7.16 Anti-Corruption Laws.

Directly or indirectly use the proceeds of any Loan for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act of 2010, or other similar anti-corruption legislation in other
jurisdictions.

7.17 Unfunded Exposure Account.

Funds on deposit in the Unfunded Exposure Account as of any date of
determination may be withdrawn to fund draw requests of the relevant obligors
under any Delayed Drawdown Loan or Revolving Loan. Any such draw request made by
an obligor, along with wiring instructions for the applicable obligor, shall be
forwarded by the Company or the Manager to the Collateral Administrator (with a
copy to the Administrative Agent and each Lender) along with a notice of
borrowing, and the Manager shall instruct the Collateral Administrator to fund
such draw request in accordance with the notice or borrowing. As of any date of
determination, the Manager may cause any amounts on deposit in the Unfunded
Exposure Account that exceed (i) prior to the end of the Availability Period,
the Aggregate Unfunded Equity Amount and (ii) after the end of the Availability
Period, the Aggregate Unfunded Amount, in each case, to be deposited into the
Principal Proceeds Account.

 

69



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. The occurrence and continuance of any of the following
events shall constitute an Event of Default:

(a) Non-Payment. The Company shall fail to pay, when due and payable, of (x) any
principal in respect of the Loans or (y) any other payment required to be made
pursuant to this Agreement or any other Loan Document and if such date is not
the Maturity Date, such default, solely in the case of this clause (y), has not
been cured within three (3) Business Days after written notice thereof by the
Administrative Agent; provided, that, solely in the case of clause (y) on a date
other than on the Maturity Date resulting solely from an administrative error or
omission by the Administrative Agent, the Collateral Administrator or any paying
agent, such default continues for a period of five Business Days after the
Administrative Agent or the Collateral Administrator receives written notice or
a Responsible Officer of such party has actual knowledge of such administrative
error or omission; or

(b) Borrowing Base Deficiency. A Borrowing Base Deficiency exists and the
Borrower fails to give written notice of its intent to cure or fails to cure the
Borrowing Base Deficiency in accordance with Section 2.03(b)(i); or

(c) Currency Asset Amount Shortfall. A Currency Asset Amount Shortfall shall
have occurred and be continuing for two consecutive Business Days; or

(d) Specified Covenants. (i) The Company fails to perform or observe in any
material respect any covenant in Sections 6.05(a), 6.11, 6.13, 7.01, 7.03, 7.04,
7.05, 7.06, 7.07 7.09, 7.11 or 7.12 or (ii) the Borrower Parent fails to perform
or observe in any material respect any covenant in Sections 5.1(f), 5.1(g),
5.1(h), 5.1(i), 5.1(j), 8.1 or 8.8 of the Sale Agreement or (iii) the Manager
fails to perform or observe in any material respect any covenant in Sections
7(d) (to the extent it relates to the Special Purpose Entity Requirements), 7(e)
or 26 of the Investment Management Agreement; or

(e) Insolvency Proceedings, Etc. An Insolvency Event shall have occurred and be
continuing with respect to the Company or the Borrower Parent; or

(f) Other Defaults.

(1) The Company fails to perform or observe in a material respect any covenant
or agreement contained in Section 6.01, Section 6.02, Section 6.03,
Section 7.02, Section 7.08, Section 7.10, Section 7.13, Section 7.15,
Section 7.16 or Section 7.17 and such failure is not cured within five Business
Days following the earlier of Borrower’s or Manager’s actual knowledge of, or
receipt of written notice of, such failure; or

(2) The Company fails to perform or observe in a material respect any other
covenant or agreement (not specified in subsection (a) through (e) or (f)(1)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days following written notice; or

 

70



--------------------------------------------------------------------------------

(g) Certifications. Any Borrower Certification (including any Restricted
Payments Certificate) or Compliance Certificate of the Company or Borrower
Parent proves to have been materially inaccurate and such certification is not
capable of being cured or has not been cured within the earlier of (x) three
Business Days following written notice and (y) the date on which a Responsible
Officer of the Borrower obtains actual knowledge of such material inaccuracy; or

(h) Representations and Warranties. Any representation, warranty, certification
or statement of fact (other than a Borrower Certification (including any
Restricted Payments Certificate)) made or deemed made by or on behalf of the
Company or the Borrower Parent herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in a material respect when made or deemed made, and such
representation (i) is not capable of cure or (ii) has not been cured within the
earlier of (x) 30 days following written notice and (y) the date on which a
Responsible Officer of the Borrower obtains actual knowledge of such
misrepresentation; or

(i) Security Interest Failure. The Administrative Agent (on behalf of the
Secured Parties) fails for any reason to have a perfected first priority
(subject to any Permitted Liens) security interest in any Collateral in
accordance with the terms of the Security Agreement (provided that it will not
be an Event of Default if such failure is a result of any action or inaction by
(i) the Collateral Administrator and such failure is remedied within three
(3) Business Days after written notice or (ii) the Administrative Agent); or

(j) Credit Triggers. Any Credit Trigger shall occur; or

(k) Interest Coverage Test. The Interest Coverage Test is not satisfied on any
ICR Determination Date and such failure continues for three Business Days
without the Borrower curing such Interest Coverage Test breach in accordance
with Section 2.03(b)(iii); or

(l) Invalidity of Loan Documents. Any material obligation of the Company or its
Affiliates under any Loan Document at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations (other than contingent and
unasserted reimbursement and indemnification obligations), ceases to be in full
force and effect; or the Company, the Borrower Parent or any Affiliate of the
foregoing contests in any manner the validity or enforceability of any material
provision of any Loan Document; or the Company denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any material provision of any Loan Document.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of the Required
Lenders (or may with the consent of the Required Lenders) take any or all of the
following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; or

 

71



--------------------------------------------------------------------------------

(c) deliver a written notice of exclusive control in relation to the Collateral
Account and the Unfunded Exposure Account and give instructions to the
Collateral Administrator in relation thereto under the provisions of the
Security Agreement, and may (in addition to all other rights and remedies under
the Loan Documents and/or of a secured party under the UCC and other legal or
equitable remedies) realize upon the Collateral, and/or may immediately sell,
assign, give option or options to purchase or otherwise dispose of and deliver
the Collateral or any part thereof, subject to, and in accordance with the terms
of the Security Agreement; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Insolvency Event with respect
to the Borrower under the Bankruptcy Code of the United States, the obligation
of each Lender to make Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.12, and subject to any prior
claims of the Collateral Administrator under the Collateral Administration
Agreement, be applied by the Administrative Agent in the following order:

First, for the avoidance of doubt, to payment of any prior claims of the
Collateral Administrator under the Collateral Administration Agreement;

Second, to payment of any unpaid Administrative Expenses constituting Management
Fees accrued up to the earlier of (i) the date on which the Administrative Agent
has exercised remedies as provided for in Section 8.02 and (ii) the date on
which the Loans have automatically become immediately due and payable as set
forth in the proviso to Section 8.02;

Third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Fourth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of external counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Fourth payable to
them;

 

72



--------------------------------------------------------------------------------

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Fifth payable to
them;

Sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders and the
Company shall have no rights as third party beneficiary of any such provisions,
except that that the Company shall be entitled to rely on and enforce the
provisions of Sections 9.06 and 9.10. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

73



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or those rights and powers
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it under the Loan Documents (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the

 

74



--------------------------------------------------------------------------------

Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it with due care, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
non-Affiliated sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, if no Event of Default exists or is continuing upon the prior written
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), and if an Event of Default exists and is continuing in consultation
with the Company, to appoint a successor, which at all times shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, with the consent of
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

75



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Manager or Arranger listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Company, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

 

76



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which the
Borrower is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (g) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt

 

77



--------------------------------------------------------------------------------

instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10 Collateral Matters.

Without limiting the provisions of Section 9.09, the Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent and unasserted
reimbursement and indemnification obligations), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders; and

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Company in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 ERISA.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
the Borrower Parent, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

 

78



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or the Borrower Parent, that
none of the Administrative Agent or any Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

79



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Company therefrom, shall be effective unless in writing signed
by the Required Lenders and the Company and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate and, for the avoidance of
doubt, this clause (d) shall not apply in the case of a LIBOR Successor Rate
amendment pursuant to Section 3.03;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders

 

80



--------------------------------------------------------------------------------

other than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately and materially adversely relative to other affected Lenders
shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Company or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

81



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon sending,
and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Company’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.

(d) Effectiveness of Facsimile of Electronic Mail Documents. Loan Documents may
be transmitted by facsimile or electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on the Company, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or electronic mail
document or signature.

(e) Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, electronic mail address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company and the Administrative Agent. In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

82



--------------------------------------------------------------------------------

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and each Lender and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers thereof (whether or not the transactions contemplated hereby or thereby

 

83



--------------------------------------------------------------------------------

shall be consummated) and (ii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of one outside counsel for the Administrative Agent
and the Lenders), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. This
Section 10.04(a) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
costs, losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of one outside counsel
for the Indemnitees, taken as a whole, and one additional outside counsel for
any such Indemnitees subject to an actual or perceived conflict of interest),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Company) other than such Indemnitee and its Related Parties
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing
(including without limitation any such claim, litigation or proceeding arising
from any sale or distribution of securities by the Borrower or Borrower Parent),
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Company has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s

 

84



--------------------------------------------------------------------------------

share of the Aggregate Commitments at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.

(f) Sufficiency of Remedies.

Borrower hereby acknowledges that (i) any and all claims, damages and demands
against the Lender arising out of, or in connection with, the exercise by the
Lender of any of the Administrative Agent’s or any Lender’s rights or remedies
under the Facility can be sufficiently and adequately remedied by monetary
damages, (ii) no irreparable injury will be caused to the Borrower or the
Borrower Parent as a result of, or in connection with, any such claims, damages
or demands, and (iii) no equitable or injunctive relief shall be sought by the
Borrower or the Borrower Parent as a result of, or in connection with, any such
claims, damages or demands.

(g) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(f) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations (other than
contingent and unasserted reimbursement and indemnification obligations).

 

85



--------------------------------------------------------------------------------

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any Lender, or the Administrative
Agent any Lender exercises its right of setoff, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

86



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $500,000.00 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. In addition to any consents required by subsection
(b)(i)(B) of this Section, so long as no Event of Default has occurred and is
continuing, the consent of the Borrower shall be required for any assignment by
a Lender of its rights or obligations hereunder if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; provided that such consent shall not be
unreasonably withheld or delayed, and the Lender shall provide the Borrower with
a written request for consent. The Borrower shall use good faith efforts to
respond in writing to any such written request for consent from the Lender
within ten Business Days. For the avoidance of doubt, (i) the Borrower shall not
be deemed to consent to any such written request for consent from the Lender in
the event that the Borrower fails to respond thereto and (ii) as set forth in
subclause (v) below, no assignment shall be made to any GSO Competitor unless
(x) an Event of Default has occurred and is continuing and (y) the Lender does
not share any GSO Confidential Information with such GSO Competitor. In
addition, the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates, (B) to any Defaulting Lender or
any of its subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), (C)
unless an Event of Default has occurred and is continuing, any GSO Competitor
(in which case, no GSO Confidential Information shall be provided to such GSO
Competitor) or (D) to a natural Person (any such Person described in clause (A),
(B) or (C), a “Disqualified Lender”).

 

87



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon written request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

88



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (x) a Disqualified Lender or (y) a Lender who is lending
with, or whose assets constitute, Plan Assets) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement; provided further that, unless an Event of Default has occurred
and is continuing, the consent of the Borrower shall be required for a
participation to a GSO Competitor. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent that such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation
and the same greater payment would also have applied to the relevant Lender.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other

 

89



--------------------------------------------------------------------------------

obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Status as Qualified Purchaser. Notwithstanding anything to the contrary set
forth herein or in any other Loan Document, each Lender hereunder, and each
Participant, must at all times be a “qualified purchaser” as defined in the
Investment Company Act (a “Qualified Purchaser”). Accordingly:

(i) each Lender represents to the Borrower, (A) on the date that it becomes a
party to this Agreement (whether by being a signatory hereto or by entering into
an Assignment and Assumption) and (B) on each date on which it makes a Credit
Extension hereunder, that it is a Qualified Purchaser;

(ii) each Lender agrees that it shall not assign, or grant any participations
in, any of its rights or obligations under this Agreement to any Person unless
such Person is a Qualified Purchaser; and

(iii) the Borrower agrees that, to the extent it has the right to consent to any
assignment or participation herein, it shall not consent to such assignment or
participation hereunder unless it reasonably believes that the assignee or
participant is a Qualified Purchaser at the time of such assignment or
participation and that such assignment or participation will not cause the
Borrower or the pool of Collateral to be required to register as an investment
company under the Investment Company Act.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process with
prior written notice to the Company, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or

 

90



--------------------------------------------------------------------------------

thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 10.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to any of the Borrower and their obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Company or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company, the Borrower Parent,
the Investment Adviser or any of their Affiliates or agents. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. “Information”
means all information received from the Company relating to the Company, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Company.    Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company against any
and all of the obligations of the Company now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.12
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds

 

91



--------------------------------------------------------------------------------

and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tiff”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder (other
than contingent and unsasserted reimbursement and indemnification obligations)
shall remain unpaid.

 

92



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
(if any) to the extent required by the Administrative Agent pursuant to
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

93



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN ANY
LOAN DOCUMENT THAT EXPRESSLY PROVIDES FOR SUBMISSION TO ANY OTHER COURT), OR FOR
RECOGNITION OF ENFORCEMENT OF ANY JUDGMENT WITH RESPECT THERETO, AND EACH PARTY
HERETO AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH PARTY
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WITH REGARD TO THE ENFORCEMENT OF ITS
RIGHTS WITH RESPECT TO THE COLLATERAL AGAINST ANY PARTY HERETO OR ITS RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL IS LOCATED OR IT
IS OTHERWISE NECESSARY IN ORDER TO ENFORCE ITS RIGHTS OVER THE COLLATERAL.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

94



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent the Arranger, and the Lenders are
arm’s-length commercial transactions between the Company and its Affiliates, on
the one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Company is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arranger nor any
Lender has any obligation to the Company or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arranger and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and its Affiliates, and neither the Administrative Agent,
the Arranger nor any Lender has any obligation to disclose any of such interests
to the Company or any of its Affiliates. To the fullest extent permitted by law,
each of the Company hereby waives and releases any claims that it may have
against the Administrative Agent, the Arranger or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

95



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a written request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in writing in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Act and the
Beneficial Ownership Regulation.

10.19 [Reserved].

10.20 Non-Recourse Obligations; No Petition. (a) Each Lender and the
Administrative Agent covenants and agrees that the obligations of the Borrower
under this Agreement are limited recourse obligations of the Borrower, payable
solely from the Collateral in accordance with the terms of the Loan Documents,
and, following realization of the Collateral, any claims of the Lenders and the
Administrative Agent and all obligations of the Borrower shall be extinguished
and shall not thereafter revive. It is understood that the foregoing provisions
of this Section 10.20(a) shall not (i) prevent recourse to the Collateral for
the sums due or to become due under any security, instrument or agreement which
is part of the Collateral or (ii) constitute a waiver, release or discharge of
any indebtedness or obligation evidenced by this Agreement until the Collateral
has been realized, whereupon any outstanding indebtedness or obligation shall be
extinguished and shall not thereafter revive. For the avoidance of doubt, this
Section 10.20(a) shall not limit or prejudice the rights of the Lenders directly
against the Borrower Parent in respect of any obligation of the Borrower Parent
(i) under any Loan Document or (ii) in respect of any fraud, willful misconduct,
bad faith or misrepresentation of the Borrower Parent in connection with any
Compliance Certificate or other certificate delivered by them that proves to
have been untrue in a material respect when made (provided further that nothing
in the foregoing shall give rise to any liability of or permit recourse to any
natural person executing such certificate as an officer of the Borrower or the
Borrower Parent).

 

96



--------------------------------------------------------------------------------

(b) Each of the parties hereto (other than the Borrower) covenants and agrees
that, prior to the date that is one year and one day (or, if longer, any
applicable preference period and one day) after the payment in full of all
Obligations, no party hereto shall institute against, or join any other Person
in instituting against, the Borrower any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under any federal, state or foreign bankruptcy or similar law.

The provisions of this Section 10.20 shall survive the termination of this
Agreement.

10.21 Time of the Essence. Time is of the essence of the Loan Documents.

10.22 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.23 [Reserved].

[Remainder of page intentionally left blank.]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BGSL BIG SKY FUNDING LLC By: Blackstone / GSO Secure Lending Fund, its sole
member By:  

/s/ Marisa J. Beeney

Name: Marisa J. Beeney Title: Chief Compliance Officer, Chief Legal Officer and
Secretary

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Joshua Danziger

Name: Joshua Danziger Title: Director

 

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Joshua Danziger

Name: Joshua Danziger Title: Director

 

Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

ADVANCE RATES

 

Asset Type

   Advance Rates  

First Lien Bank Loans (excluding Special Situation Assets):

  

a. that are not Approval Assets

     75.0 % 

b. that are Approval Assets

     70.0 % 

First Lien Bank Loans that are Special Situation Assets

     50.0 % 

First Lien Last Out Bank Loans

     50.0 % 

Second Lien Bank Loans

     40.0 % 

Cash in Dollars, EUR, GBP or CAD (excluding Excluded Amounts)

     100.0 % 

Any Collateral Asset that is not an Eligible Collateral Asset on the date of
determination (including any Collateral Asset that is not Performing or is a
Defaulted Obligation)

     0 % 

Non-Qualifying Assets

     0 % 

 

1

Annex A



--------------------------------------------------------------------------------

ANNEX B

1. Eligibility Criteria. A Collateral Asset shall be an Eligible Collateral
Asset for purposes of the Borrowing Base if, unless waived by the Administrative
Agent, as of any date of determination:

 

  a.

Such Collateral Asset is a First Lien Bank Loan, a First Lien Last Out Bank Loan
or a Second Lien Bank Loan;

 

  b.

Except with respect to any Approval Asset, such Collateral Asset is priced on
such date by at least two independent sources (as evidenced by data from the
applicable Pricing Source); provided that, if as of any date of determination a
Collateral Asset shall fail to be priced on such date by at least two
independent sources (as evidenced by data from the applicable Pricing Source),
then this clause (b) shall be deemed satisfied if the Borrower (i) within one
Business Day of any such failure, notifies the Administrative Agent of its
intent to provide evidence of bids for such Collateral Asset from at least two
independent sources and (ii) within two Business Days of any such failure,
provides evidence of bids for such Collateral Asset from at least two
independent sources to the Administrative Agent and such evidence is in the form
of a quotation (or quotations, as applicable) from an Approved Dealer or other
nationally recognized dealer (or nationally recognized dealers, as applicable),
reasonably acceptable to the Administrative Agent (and, for the avoidance of
doubt, a Collateral Asset that fails to be priced as of any given date by at
least two independent sources (as evidenced by data from the applicable Pricing
Source) may subsequently satisfy this clause (b) if it satisfies such
requirement as of any later date or the Borrower otherwise provides evidence of
bids as specified in the foregoing proviso); provided, further that up to 20% of
the Aggregate Assigned Value (based on the Assigned Value of the relevant
Eligible Collateral Assets) may consist of Agented One Bid Assets that are not
treated as Approval Assets;

 

  c.

Such Collateral Asset is denominated in Dollars, Euros, Sterling or Canadian
Dollars unless the Administrative Agent and Borrower, each in their sole
discretion, otherwise agree;

 

  d.

Such Collateral Asset has an Initial Purchase Price of at least 80% of its
Principal Balance, unless the Administrative Agent and the Borrower, each in
their sole discretion, otherwise agree;

 

  e.

Such Collateral Asset is freely transferable, including, without limitation,
that (x) if such Collateral Asset is in the form of a security, no registration
is required under the Securities Act (including pursuant to Regulation S or Rule
144A) or other applicable securities laws and (y) such Collateral Asset is not
subject to any condition to or restriction on the ability of the holder thereof
to sell, pledge, assign, or otherwise transfer such Collateral Asset or to
exercise or enforce the provisions thereof or of any document related thereto
whether set forth in such Collateral Asset itself or in any document related
thereto, other than such as both (I) are usual and customary for similar loans
and (II) do not prevent the Administrative Agent from taking security over such
Collateral Asset in accordance with the Security Agreement or otherwise impair
any right or remedy of the Administrative Agent thereunder, it being understood
that any condition or restriction

 

1

Annex B



--------------------------------------------------------------------------------

  that, after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code or other applicable law, is ineffective and any
requirement that a subsequent transferee satisfy eligibility criteria to
exercise rights as a lender under the underlying documents shall not itself
negatively affect a determination of whether a Collateral Asset is freely
transferable;

 

  f.

Such Collateral Asset is not a Structured Finance Security;

 

  g.

As of the first day on which such Collateral Asset is included as an Eligible
Collateral Asset, such Collateral Asset does not have (i) a Moody’s Rating below
“B3”, (ii) an S&P Rating below “B-” or (iii) a Fitch Rating below “B-”; provided
that, as of the first day on which each such Collateral Asset is included as an
Eligible Collateral Asset, up to 7.5% of the Aggregate Assigned Value (based on
the Assigned Value of the relevant Eligible Collateral Assets) may consist of
Eligible Collateral Assets that are rated below “B3” but not lower than “Caa3”
by Moody’s, below “B-” but not lower than “CCC-” by S&P or below “B-” but not
lower than “CCC-” by Fitch;

 

  h.

Such Collateral Asset does not have (i) a Moody’s Rating below “Caa3”, (ii) an
S&P Rating below “CCC-” or (iii) a Fitch Rating below “CCC-”;

 

  i.

Such Collateral Asset is Performing;

 

  j.

The par amount of such Collateral Asset owned by the Borrower does not exceed
10% of the then-current aggregate loan facility amount with respect to such
Collateral Asset;

 

  k.

The original aggregate loan facility amount corresponding to such Collateral
Asset is at least $200,000,000 (including all tranches and drawn and undrawn
commitments secured by the same collateral);

 

  l.

Such Collateral Asset is issued by an obligor Domiciled in the United States or
Canada and the law governing such Collateral Asset or document or instrument
under which such Collateral Asset arises is the law of a U.S. State or Canada;

 

  m.

Such Collateral Asset is not Affected Collateral;

 

  n.

Sufficient information is provided by the obligor and any applicable rating
agencies in respect of such Collateral Asset pursuant to the Collateral Asset
Documents for the calculation and monitoring of whether a Collateral Asset
Trigger Event has occurred in relation to such Collateral Asset;

 

  o.

Such Collateral Asset has a term to stated maturity that does not exceed eight
years;

 

  p.

Payments on such Collateral Asset are not subject to withholding tax (other than
withholding taxes imposed under FATCA) if owned by the Borrower unless the
issuer or obligor or other Person (and guarantor, if any) is required to make
“gross-up” payments that cover the full amount of any such withholding taxes;

 

  q.

The Borrower has received an Approval Notice in the case of any Approval Asset;
and

 

  r.

The Borrower has directed the underlying administrative agent for such
Collateral Asset to send all payments of principal and interest and any other
proceeds in respect thereof to the applicable Collateral Account as provided in
Section 6.17 of the Credit Agreement.

 

2

Annex B



--------------------------------------------------------------------------------

2. Portfolio Criteria

 

  a.

The Assigned Value of all Eligible Collateral Assets with respect to a single
obligor may not exceed 3.5% of the Aggregate Assigned Value, except that the
Assigned Value of Eligible Collateral Assets with respect to a single obligor
may be up to 5.0% with respect to five or fewer individual obligors;

 

  b.

The Assigned Value of Eligible Collateral Assets with respect to a single
obligor of either a Second Lien Bank Loan or a Special Situation Asset may not
exceed 2.0% of the Aggregate Assigned Value;

 

  c.

The Assigned Value of Eligible Collateral Assets which are First Lien Last Out
Bank Loans may not exceed 15.0% of the Aggregate Assigned Value;

 

  d.

The Assigned Value of Eligible Collateral Assets which are Second Lien Bank
Loans may not exceed 5.0% of the Aggregate Assigned Value;

 

  e.

The Assigned Value of Eligible Collateral Assets of obligors which are in a
single S&P Industry Classification may not exceed 12.0% of the Aggregate
Assigned Value, except that the Assigned Value of Eligible Collateral Assets of
obligors which are in a single S&P Industry Classification (other than oil and
gas or retail) may be up to (i) 20.0% with respect to one S&P Industry
Classification, (ii) 17.5% with respect to a second S&P Industry Classification,
and (iii) 15.0% of the Aggregate Assigned Value with respect to a third S&P
Industry Classifications;

 

  f.

Up to 15% of the Aggregate Assigned Value may consist of Eligible Collateral
Assets that are Special Situation Assets; provided that, for purposes of
determining the Assigned Value of any Eligible Collateral Asset included in the
CCC Excess, the Assigned Value Percentage of such Eligible Collateral Asset
shall be deemed to be the lesser of (A) its Initial Purchase Price and (B) its
Current Market Price;

 

  g.

The sum of the aggregate unfunded commitments under Delayed Drawdown Loans that
are Collateral Assets and the aggregate unfunded and funded commitments of
Revolving Loans that are Collateral Assets may not exceed 5% of the Aggregate
Assigned Value;

 

  h.

The Assigned Value of all Eligible Collateral Assets as to which the original
aggregate loan facility amount is between $200,000,000 and $250,000,000
(including all tranches and drawn and undrawn commitments secured by the same
collateral) may not exceed 15.0% of the Aggregate Assigned Value;

 

  i.

The Assigned Value of all Eligible Collateral Assets that are Foreign Loans may
not exceed 7.5% of the Aggregate Assigned Value;

 

  j.

The Assigned Value of all Eligible Collateral Assets issued by obligors
Domiciled in Canada may not exceed 20.0% of the Aggregate Assigned Value; and

 

  k.

The Assigned Value of all Eligible Collateral Assets which are denominated in
Euro, Sterling or Canadian Dollars, in the aggregate, may not exceed 10.0% of
the Aggregate Assigned Value.

 

3

Annex B



--------------------------------------------------------------------------------

Selection of Non-Qualifying Assets. As of any date of determination, if the
Eligible Collateral Assets, taken as a whole, do not satisfy the Portfolio
Criteria or the second proviso in Eligibility Criteria (b), Eligible Collateral
Assets or a portion thereof (the “Non-Qualifying Assets”) will be excluded from
such determination to the extent necessary to cause the remaining Eligible
Collateral Assets to satisfy the Portfolio Criteria or the second proviso in
Eligibility Criteria (b), as applicable. The Non-Qualifying Assets will be
selected by the Administrative Agent.

Settlement Date Basis. All determinations of whether an asset is to be included
for purposes of determination of the Borrowing Base, any Eligibility Criteria or
any Portfolio Criteria will be on a settlement-date basis (meaning that any
asset that has been purchased will not be treated as a Collateral Assets until
such purchase has settled, and any Collateral Asset which has been sold will not
be excluded as a Collateral Asset until such sale has settled); provided that no
asset shall be included as a Collateral Asset to the extent it has not been paid
for in full.

 

4

Annex B



--------------------------------------------------------------------------------

ANNEX C

DEFINITIONS RELATING TO COLLATERAL ASSETS

“Administrative Agent Assigned Value” means, with respect to any Collateral
Asset, the lowest of (i) the Initial Purchase Price with respect to such
Collateral Asset, (ii) the value of such Collateral Asset (expressed as a
percentage) as determined by the Administrative Agent in its sole discretion as
of the date on which such Collateral Asset is acquired by the Borrower and
(iii) the value of such Collateral Asset (expressed as a percentage) as
determined by the Administrative Agent in its sole discretion following the
occurrence of a Collateral Asset Trigger Event with respect to such Collateral
Asset; provided that, with respect to an Approval Asset, if a Collateral Asset
Trigger Event set forth in clause (iv) of the definition thereof occurs and the
Collateral Asset Net Leverage Ratio with respect to such Collateral Asset is
less than 1.50x higher than the level that existed as of the date Borrower
acquired such Collateral Asset, Borrower shall have the right to dispute the
Administrative Agent Assigned Value determined under clause (iii) above by
submitting either (1) a Firm Bid to the Administrative Agent no later than 4:00
p.m. (New York time) on the following Business Day and actionable until 5:00
p.m. (New York time) on such day or (2) a Qualified Appraisal no later than 30
days after the date on which the Borrower receives notice of the determination
of Administrative Agent Assigned Value. If such Firm Bid or Qualified Appraisal,
as applicable, is so provided by Borrower, then it shall be applied as the
Administrative Agent Assigned Value (x) if based on a Firm Bid, until the next
Business Day and (y) if based on a Qualified Appraisal, until the earliest of
(A) the date of the obligor’s next financial reporting, (B) the date on which
the next Collateral Asset Trigger Event occurs with respect to such Collateral
Asset and (C) 90 days from the submission date, and otherwise, the
Administrative Agent’s original determination will be used for such day or days,
as applicable. Once such Qualified Appraisal expires as provided above, the
Administrative Agent may, in its sole discretion, further amend the
Administrative Agent Assigned Value in respect of such Collateral Asset on any
subsequent date, subject to the valuation procedures and dispute mechanics set
forth in the above proviso, and such further determination shall constitute the
Administrative Agent Assigned Value.

“Affected Collateral” means any Collateral Asset with respect to which (i) the
Administrative Agent fails for any reason to have a perfected security interest
in accordance with the terms of the Security Agreement or (ii) the rights and
remedies of the Borrower under the Collateral Asset Documents for such
Collateral Asset cease to be enforceable in a material respect and such
circumstance materially and adversely affects the value of such Collateral
Asset.

“Agented One Bid Asset” means any Collateral Asset priced by only one
independent source (as evidenced by data from the applicable Pricing Source or a
quotation from an Approved Dealer) that is agented by an Approved Dealer.

 

1

Annex C



--------------------------------------------------------------------------------

“Aggregate Assigned Value” means the greater of (a) 50% of the Aggregate
Commitments and (b) the aggregate of the Assigned Values of each Eligible
Collateral Asset (before giving effect to the Portfolio Criteria or the second
proviso in Eligibility Criteria (b)) plus the par value of all Cash and Cash
Equivalents owned by the Borrower and credited to the Collateral Account
(excluding Excluded Amounts); provided, however, that the Aggregate Assigned
Value shall be determined solely pursuant to clause (b) of this definition on
and after the date on which the aggregate of the Assigned Values of each
Eligible Collateral Asset (before giving effect to the Portfolio Criteria or the
second proviso in Eligibility Criteria (b)) plus the par value of all Cash and
Cash Equivalents owned by the Borrower and credited to the Collateral Account
(excluding Excluded Amounts) equal or exceed 50% of the Aggregate Commitments.

“Aggregate Unfunded Amount” shall mean, as of any date of determination, the sum
of the Unfunded Exposure Amounts of each Revolving Loan and Delayed Drawdown
Loan that is a Collateral Asset as of such date.

“Aggregate Unfunded Equity Amount” means, as of any date of determination, the
sum of the Unfunded Exposure Equity Amounts of each Revolving Loan and Delayed
Drawdown Loan included in the Collateral as of such date.

“Approval Asset” means any Collateral Asset that is (i) a Special Situation
Asset, (ii) an Unrated Asset, (iii) a Zero Bid Asset, (iv) a Non-Agented One Bid
Asset or (v) an Agented One Bid Asset in excess of 20% of the Aggregate Assigned
Value (based on the Assigned Value of the relevant Eligible Collateral Assets).

“Approval Notice” means a copy of a notice executed by the Administrative Agent
substantially in the form of Exhibit I, evidencing, among other things, the
approval of the Administrative Agent, in its sole discretion, which shall be
required with respect to any Approval Asset.

“Approved Dealer” means any of Bank of America, NA, The Bank of Montreal, The
Bank of New York Mellon, The Royal Bank of Scotland plc, Barclays Bank plc, BNP
Paribas, Canadian Imperial Bank of Commerce, Citibank, N.A., Credit Agricole
S.A., Credit Suisse, Deutsche Bank AG, Goldman, Sachs & Co., HSBC Bank, JPMorgan
Chase Bank, N.A., Lazard Ltd., Macquarie Bank, Mizuho Bank, Ltd., Morgan
Stanley & Co., Natixis, Nomura Securities Inc., Royal Bank of Canada, Scotia
Bank, Société Générale, Sun Trust Bank, The Toronto-Dominion Bank, U.S. Bank
National Association, UBS AG or Wells Fargo Bank, National Association, or a
banking or securities Affiliate of any of the foregoing, or any other
independent, internationally recognized third-party dealer agreed to in writing
by the Administrative Agent.

“Approved Valuation Provider” means any of Lincoln International LLC (f/k/a
Lincoln Partners LLC), Valuation Research Corporation, Duff & Phelps or such
other nationally recognized valuation provider agreed to by the Administrative
Agent.

 

2

Annex C



--------------------------------------------------------------------------------

“Assigned Value” means, with respect to any Collateral Asset as of any date of
determination, the dollar amount equal to the Assigned Value Percentage of such
Collateral Asset multiplied by the Principal Balance of such Collateral Asset on
such date.

“Assigned Value Percentage” means, in each case, expressed as a percentage:

(a) with respect to any Eligible Collateral Asset as to which a Collateral Asset
Trigger Event has not occurred, (i) in the case of a Collateral Asset that is
not an Approval Asset, its Initial Purchase Price and (ii) in the case of an
Approval Asset, its initial Administrative Agent Assigned Value;

(b) with respect to any Eligible Collateral Asset as to which a Collateral Asset
Trigger Event (other than solely pursuant to clause (iii) thereof) has occurred,
(i) in the case of a Collateral Asset that is not an Approval Asset, the lesser
of (A) its Initial Purchase Price and (B) its Current Market Price as of such
date of determination, and (ii) in the case of an Approval Asset, its
Administrative Agent Assigned Value as of such date of determination;

(c) with respect to any Eligible Collateral Asset as to which a Collateral Asset
Trigger Event solely pursuant to clause (iii) thereof has occurred, (i) in the
case of a Collateral Asset that is not an Approval Asset, the lesser of (A) its
Initial Purchase Price and (B) its Current Market Price as of the date that the
Administrative Agent became aware of such Collateral Asset Trigger Event, and
(ii) in the case of an Approval Asset, its Administrative Agent Assigned Value
as of the date that the Administrative Agent became aware of such Collateral
Asset Trigger Event; and

(d) with respect to any Collateral Asset that is not an Eligible Collateral
Asset, zero.

“Bank Loan” means any loan made by a bank or other financial institution to an
obligor. A participation in any loan will not be a Bank Loan. For the avoidance
of doubt, a bond or security will not be a Bank Loan.

“Borrowing Base” means, on any date of determination:

(a) the aggregate of the amounts determined with respect to each Eligible
Collateral Asset equal to (i) the Assigned Value of such Eligible Collateral
Asset times (ii) the Advance Rate applicable to such Eligible Collateral Asset;

plus

(b) the par value of all Cash and Cash Equivalents owned by Borrower as of such
date and credited to the Collateral Account or the Unfunded Exposure Account (in
each case, excluding Excluded Amounts);

 

3

Annex C



--------------------------------------------------------------------------------

minus

(c) (i) prior to the end of the Availability Period, the Aggregate Unfunded
Equity Amount and (ii) after the end of the Availability Period, the Aggregate
Unfunded Amount.

The Assigned Value Percentages, Assigned Values, status of assets as Eligible
Collateral and applicable Advance Rates shall be determined by the
Administrative Agent, subject to the terms of the Collateral Administration
Agreement.

“Borrowing Base Deficiency” means any time that (i) the Total Outstandings at
such time exceed an amount equal to the Borrowing Base, (ii) the Total
Outstandings (plus the greater of (A) the Aggregate Unfunded Amount minus Cash
credited to the Unfunded Exposure Account (excluding Excluded Amounts) and
(B) zero) at such time exceed the Aggregate Commitments or (iii) the Net Asset
Value is less than the sum of the Assigned Values of the Eligible Collateral
Assets of the four obligors representing the largest percentages of the
Aggregate Assigned Value.

“Cash Equivalents” means any Eligible Currency-denominated investment that, at
the time it is delivered to the Collateral Administrator (directly or through an
intermediary or bailee), is one or more of the following obligations or
securities including investments for which the Collateral Administrator or an
Affiliate of the Collateral Administrator provides services and receives
compensation therefor:

(a) (x) direct Registered obligations (1) of the United States or (2) the timely
payment of principal and interest on which is fully and expressly guaranteed by
the United States and (y) Registered obligations (1) of any agency or
instrumentality of the United States the obligations of which are expressly
backed by the full faith and credit of the United States or (2) the timely
payment of principal and interest on which is fully and expressly guaranteed by
such an agency or instrumentality, in each case if such agency or
instrumentality has the Required Ratings, in all cases having a remaining
maturity of not more than 183 days;

(b) demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States
(including the Collateral Administrator) or any state thereof and subject to
supervision and examination by federal and/or state banking authorities, in each
case payable within 183 days of issuance, so long as the commercial paper and/or
the debt obligations of such depository institution or trust company (or, in the
case of the principal depository institution in a holding company system, the
commercial paper or debt obligations of such holding company) at the time of
such investment or contractual commitment providing for such investment have the
Required Ratings;

 

4

Annex C



--------------------------------------------------------------------------------

(c) unleveraged repurchase obligations with respect to any security described in
clause (a) above, entered into with a depository institution or trust company
(acting as principal) described in clause (b) above or entered into with an
entity (acting as principal) with, or whose parent company has, the Required
Ratings;

(d) commercial paper or other short term obligations with the Required Ratings
and that either bear interest or are sold at a discount from the face amount
thereof and have a maturity of not more than 183 days from their date of
issuance; provided that this clause (d) will not include extendible commercial
paper or asset backed commercial paper; and

(f) money market funds domiciled outside of the United States which funds have,
at all times, credit ratings of “Aaa-mf” by Moody’s and “AAAm” or “AAAm G” by
S&P, respectively;

provided that Cash and Cash Equivalents shall not include (a) any interest-only
security, any security purchased at a price in excess of 100% of the par value
thereof or any security whose repayment is subject to substantial non-credit
related risk as determined in the sole judgment of the Manager, (b) any security
whose rating assigned by S&P includes the subscript “f,” “p,” “q,” “pi,” “r,”
“t” or “sf” (c) any security that is subject to an Offer, (d) any other security
that is an asset the payments on which are subject to withholding tax (other
than withholding taxes imposed under FATCA) if owned by the Borrower unless the
issuer or obligor or other Person (and guarantor, if any) is required to make
“gross-up” payments that cover the full amount of any such withholding taxes or
(e) any security secured by real property.

“CCC Excess” means the excess, if any, by which the sum of the Assigned Values
of all Special Situation Assets exceeds 7.5% (but not 15%) of the Aggregate
Assigned Value.

“Collateral Asset” means (i) any asset owned by Borrower that is or was at the
time that the Borrower committed to acquire such asset, a First Lien Bank Loan,
First Lien Last Out Bank Loan or Second Lien Bank Loan, in each case whether or
not given credit in the Borrowing Base or having a positive Advance Rate, and
(ii) all Cash and Cash Equivalents owned by Borrower (excluding Excluded
Amounts).

“Collateral Asset Documents” means, with respect to any Collateral Asset, all
agreements or documents evidencing, guaranteeing, securing, governing or giving
rise to such Collateral Asset.

“Collateral Asset Interest Coverage Ratio” means, with respect to any Collateral
Asset, the meaning of “Interest Coverage Ratio” or any comparable definition in
the underlying instruments for such Collateral Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
underlying instruments, the ratio of (a) EBITDA for the applicable test period,
to (b) Interest Expense for the applicable test period, as calculated by the
Manager in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages, as
applicable, provided by the relevant obligor as per the requirements of the
related underlying instruments.

 

5

Annex C



--------------------------------------------------------------------------------

“Collateral Asset Net Leverage Ratio” means,

(a) with respect to any Collateral Asset that is a First Lien Bank Loan or a
First Lien Last Out Bank Loan, the Collateral Asset Senior Leverage Ratio; and

(b) with respect to any other Collateral Asset, the Collateral Asset Total
Leverage Ratio.

“Collateral Asset Senior Leverage Ratio” means, with respect to any Collateral
Asset, the meaning of “Net Senior Leverage Ratio” or any comparable definition
in the underlying instruments for each such Collateral Asset, and in any case
that any such definitions are not defined in such underlying instruments, the
ratio of (a) first lien senior secured (or such applicable lien or applicable
level within the capital structure) Obligor Indebtedness (including First Lien
Last Out Bank Loans) minus Unrestricted Cash, as of the applicable test date, to
(b) EBITDA for the applicable test period, as calculated by the Manager in good
faith using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
obligor as per the requirements of the related underlying instruments.

“Collateral Asset Total Leverage Ratio” means, with respect to any Collateral
Asset, the meaning of “Total Net Leverage Ratio,” “Net Leverage Ratio” or any
comparable definition in the underlying instruments for each such Collateral
Asset, and in any case that any such definitions are not defined in such
underlying instruments, the ratio of (a) Obligor Indebtedness minus Unrestricted
Cash, as of the applicable test date, to (b) EBITDA for the applicable test
period, as calculated by the Manager in good faith using information from and
calculations consistent with the relevant compliance statements and financial
reporting packages provided by the relevant obligor as per the requirements of
the related underlying instruments.

“Collateral Asset Trigger Event” means, with respect to any Collateral Asset as
determined by the Administrative Agent, (i) a breach of any financial covenant
(after giving effect to any grace or cure periods allowed by the terms of the
Collateral Asset Documents); (ii) unless waived in writing by the Administrative
Agent, the failure by the obligor to deliver any periodic financial reporting
package with respect to such Collateral Asset to the Borrower as required by the
Collateral Asset Documents after giving effect to any grace or cure period
thereunder; (iii) unless waived in writing by the Administrative Agent, a
Material Modification; (iv) solely in the case of any Approval Asset, (A) the
Collateral Asset Interest Coverage Ratio (x) has decreased to a level that is
less than 85% of the level that existed as of the date the Borrower acquired
such Collateral Asset and (y) is less than 1.50x, or (B)(x) the Collateral Asset
Net Leverage Ratio has increased to a level that is at least 0.50x higher than
the level that existed as of the date the Borrower acquired such Collateral
Asset and (y) the Collateral Asset Senior Leverage Ratio is greater than 3.50x;
or (v) any other trigger event agreed to by Borrower Parent and the
Administrative Agent.

 

6

Annex C



--------------------------------------------------------------------------------

“Collateral Dispute Notice” means notice under the Collateral Administration
Agreement from the Administrative Agent to the Borrower and the Collateral
Administrator (i) asserting that any Eligible Collateral Asset Information (or
component thereof or other matter relating to whether a Collateral Asset is an
Eligible Collateral Asset) or the determination as to compliance with any of the
Portfolio Criteria, or the related determinations with respect to any Collateral
Asset underlying such determination as to compliance or eligibility or any
calculations with respect to such determination provided by the Borrower or the
Manager, is incorrect and (ii) providing the correct information or
determination and a reasonable explanation of the basis of such correction.

“Current Market Price” means, on any date of determination:

(a) with respect to any Collateral Asset that is not an Approval Asset, the
Administrative Agent’s commercially reasonable determination of the cash
proceeds that would be received from the sale on such date of determination of
such Collateral Asset (expressed as a percentage of a principal balance), which
shall be the bid price from the applicable Pricing Source, unless the
Administrative Agent determines in its commercially reasonable discretion that
such bid price does not accurately reflect the value of such Collateral Asset,
in which case it shall be the Administrative Agent Assigned Value; provided that
if the Borrower disputes the determination of the Current Market Price, Borrower
shall have the right to submit a Firm Bid to the Administrative Agent no later
than 4:00 p.m. (New York time) on the following Business Day and actionable
until 5:00 p.m. (New York time) on such day, and if such Firm Bid is so provided
by Borrower, then it shall be applied as the Current Market Price until the next
Business Day (and otherwise the Administrative Agent’s original determination
will be used for that day); and

(b) with respect to any Collateral Asset that is an Approval Asset, the
Administrative Agent’s commercially reasonable determination of the cash
proceeds that would be received from the sale on such date of determination of
such Collateral Asset, which shall be the lower of (i) the bid price from a
Pricing Source if available, unless the Administrative Agent determines in its
commercially reasonable discretion that such bid price does not accurately
reflect the value of such Collateral Asset and (ii) the Administrative Agent
Assigned Value; provided that if the Borrower disputes the determination of the
Current Market Price based on clause (b)(i), Borrower shall have the right to
submit a Firm Bid to the Administrative Agent no later than 4:00 p.m. (New York
time) on the following Business Day and actionable until 5:00 p.m. (New York
time) on such day and if such Firm Bid is so provided by Borrower, then it shall
be applied as the Current Market Price until the next Business Day (and
otherwise the Administrative Agent’s original determination will be used for
that day).

 

7

Annex C



--------------------------------------------------------------------------------

The Current Market Price will be expressed as a percentage, will be adjusted for
or will exclude adjustment for accrued interest in accordance with market
convention for the relevant asset.

“Current Market Value” means with respect to any Collateral Asset on any date of
determination, the Current Market Price for such Collateral Asset multiplied by
the Principal Balance of such Collateral Asset as of such date determined by the
Administrative Agent.

“Defaulted Obligation” means any Collateral Asset owned by the Borrower, as of
any date of determination:

(a) a default as to all or any portion of one or more payments of principal
and/or interest has occurred after the earlier of (i) any grace period
applicable thereto and (ii) five Business Days, in each case, past the
applicable due date;

(b) an Insolvency Event occurs with respect to the obligor thereof;

(c) that has an S&P Rating of “CC” or lower or “SD” or the obligor has a
“probability of default” rating assigned by Moody’s of “D” or “LD”, or in each
case had such rating immediately before such rating was withdrawn and which has
not been reinstated as of the date of determination;

(d) to the actual knowledge of a Responsible Officer of the Manager, is pari
passu with or subordinated to other indebtedness for borrowed money owing by the
issuer thereof, to the extent that (x) a payment default of the type described
in clause (a) has occurred with respect to such other indebtedness or (y) such
other indebtedness has any rating described in clause (c) or had such rating
immediately before such rating was withdrawn and which has not been reinstated
as of the date of determination; or

(e) with respect to which a Responsible Officer of the Borrower or the Manager
has received written notice or has actual knowledge that a default has occurred
under the Collateral Asset Documents (other than any payment default described
in clause (a) of this definition) and any applicable grace period has expired
and the holders of such Collateral Asset have accelerated the repayment of such
Collateral Asset.

The Manager shall give the Collateral Administrator prompt written notice should
it become aware that any Collateral Asset has become a Defaulted Obligation.
Other than with respect to clause (a) above, until so notified, the Collateral
Administrator shall not be deemed to have notice or knowledge to the contrary.

 

8

Annex C



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Manager may declare any Collateral Asset to
be a Defaulted Obligation if, in the Manager’s commercially reasonable business
judgment, the credit quality of the obligor of such Collateral Asset has
significantly deteriorated such that there is a reasonable expectation of
payment default as of the next scheduled payment date with respect to such
Collateral Asset.

“Delayed Drawdown Loan” means a Collateral Asset that (a) permits the related
obligor to request one or more future advances thereunder, (b) specifies a
maximum amount that can be borrowed on one or more fixed borrowing dates and
(c) does not permit the re-borrowing of any amount previously repaid by the
obligor thereunder; provided, that any such Collateral Asset will be a Delayed
Drawdown Loan for so long as any future funding obligations remain in effect and
only with respect to the portion which constitutes a funding obligation.

“Distressed Exchange Offer” means an offer by the issuer of a Collateral Asset
to exchange one or more of its outstanding debt obligations for a different debt
obligation or to repurchase one of more of its outstanding debt obligations for
Cash, or any combination thereof; provided that an offer by such issuer to
exchange unregistered debt obligations for registered debt obligations shall not
be considered a Distressed Exchange Offer.

“Domicile” or “Domiciled” means, with respect to any issuer of, or obligor with
respect to, a Collateral Asset: (a) except as provided in clause (b), its
country of organization; or (b) if it is organized in a Tax Jurisdiction, each
of such jurisdiction and the country in which, in the Manager’s good faith
estimate, a substantial portion of its operations are located or from which a
substantial portion of its revenue is derived, in each case directly or through
subsidiaries (which will be any jurisdiction and country known at the time of
designation by the Manager to be the source of the majority of revenues, if any,
of such issuer or obligor).

“EBITDA” means, with respect to any period and any Collateral Asset, the meaning
of “EBITDA”, “Adjusted EBITDA” or any comparable definition in the underlying
instruments for such Collateral Asset (together with all add-backs and
exclusions as designated in such Underlying Instruments), and in any case that
“EBITDA”, “Adjusted EBITDA” or such comparable definition is not defined in such
underlying instruments, an amount, for the principal obligor on such Collateral
Asset and any of its parents or subsidiaries that are obligated pursuant to the
underlying instruments for such Collateral Asset (determined on a consolidated
basis without duplication in accordance with GAAP) equal to earnings from
continuing operations for such period (without duplication and to the extent
deducted in determining such earning), plus (i)(a) net cash interest expense,
(b) income taxes (net of refunds), (c) depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), (d) amortization of intangibles (including, but not
limited to, goodwill, financing fees and other capitalized costs), to the extent
not otherwise included in clause (c) above or clause (f) below, (e)
extraordinary losses in accordance with GAAP, (f) one-time, non-recurring
non-cash charges (other than (A) write downs, write-offs and reserves of account
receivable and inventory and (B) non-cash charges that are expected to have
future cash

 

9

Annex C



--------------------------------------------------------------------------------

outlays) consistent with the compliance statements and financial reporting
packages provided by the obligors and reasonably acceptable to Administrative
Agent and (g) any other item the Administrative Agent and the Manager mutually
deem to be appropriate, minus (without duplication and to the extent included in
determining such earnings), (ii)(a) any extraordinary or non-recurring gains for
such period and (b) gains from sales or dispositions of assets outside the
ordinary course of business, gains from debt retirements, all determined on a
consolidated basis in accordance with GAAP; provided that with respect to any
obligor for which four full fiscal quarters of financial data are not available,
EBITDA shall be determined for such obligor based on annualizing the financial
data from the reporting periods actually available in a manner mutually
acceptable to the Administrative Agent and the Manager.

“Eligible Collateral Asset” means any Collateral Asset (other than Cash and Cash
Equivalents) determined by the Administrative Agent, subject to the terms of the
Collateral Administration Agreement, to satisfy the Eligibility Criteria set
forth in Annex B.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Collateral Asset included as part of the Collateral, which amount
is attributable to the payment of any Taxes, fees or other charges imposed by
any governmental authority on such Collateral Asset or on any underlying asset
securing such Collateral Asset, (b) any amount received in the Collateral
Account (or other applicable account) representing (i) any escrows relating to
Taxes in connection with Collateral Assets which are held in an escrow account
for the benefit of the obligor and the applicable secured party pursuant to
escrow arrangements under a Collateral Asset Document and (ii) any interest or
fees (including origination, agency, structuring, management or other upfront
fees) that are for the account of the applicable Person from whom the Borrower
purchased such Collateral Asset, (c) any amount deposited into the Collateral
Account with respect to any Collateral Asset after such Collateral Asset has
been included in a Permitted Refinancing Transaction, and (d) any amount
deposited into the Collateral Account or the Unfunded Exposure Account in error
(including any amounts relating to any portion of an asset sold by the Borrower
and occurring after the date of such sale).

“Firm Bid” means, with respect to any Collateral Asset, a bona fide firm bid
with respect to such Collateral Asset, with a size equal to or greater than the
total notional amount of such Collateral Asset held in the Collateral Account on
such day, which shall be provided by an Approved Dealer or other financial
institution reasonably acceptable to the Administrative Agent.

“First Lien Bank Loan” means a Bank Loan that (i) is not (and by its terms is
not permitted to become) subordinate in right of payment to and does not have a
junior lien priority to any other debt for borrowed money incurred by the
obligor of such Bank Loan, in each case other than Permitted Obligor
Indebtedness, (ii) is secured by a valid first priority perfected security
interest or lien on specified collateral (such collateral, together with other
attributes of the obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow, and any other pledged

 

10

Annex C



--------------------------------------------------------------------------------

assets), having a value (as reasonably determined by the Manager at the time of
acquisition, which determination will not be questioned based on subsequent
events) equal to or greater than the par amount of the Bank Loan and all other
debt of equal or higher seniority secured by the same collateral) securing the
obligor’s obligations under the Bank Loan, which security interest or lien is
subject to customary liens and liens accorded priority by Law and (iii) is not
secured solely or primarily by common stock or other equity interests; provided,
that the limitation set forth in this clause (iii) does not apply with respect
to a Bank Loan made to a parent entity that is secured solely or primarily by
the stock of one or more of the subsidiaries of such parent entity to the extent
that the granting by any such subsidiary of a lien on its own property would
violate law or regulations applicable to such subsidiary (whether the obligation
secured is such Bank Loan or any other similar type of indebtedness owing to
third parties); provided, further that, for the avoidance of doubt, a First Lien
Last Out Bank Loan shall not constitute a First Lien Bank Loan unless the
Administrative Agent, in its sole discretion, designates a Bank Loan that would
otherwise constitute a First Lien Last Out Bank Loan as a First Lien Loan.

“First Lien First Out Bank Loan” means a First Lien Bank Loan determined as if
the words “, in each case other than Permitted Obligor Indebtedness” did not
appear in clause (i) of the definition thereof.

“First Lien Last Out Bank Loan” means a Bank Loan that satisfies each clause of
the definition of First Lien Bank Loan other than clause (i), and fails clause
(i) of such definition solely because either (a) such Bank Loan is subordinate
in right of payment to and/or has a junior lien priority to any other debt for
borrowed money that would be Permitted Obligor Indebtedness but for clause
(ii) of the definition thereof or (b) any time prior to and/or after an event of
default under the related underlying instruments of such Bank Loan, such Bank
Loan will be paid after one or more tranches of First Lien First Out Bank Loans
issued by the same obligor have been paid in full in accordance with a specified
waterfall or other priority of payments as specified in the related underlying
documents, an agreement among lenders or other comparable applicable agreement;
provided that the Administrative Agent may, in its sole discretion, designate a
Bank Loan that would otherwise constitute a First Lien Last Out Bank Loan as a
First Lien Loan.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fitch Rating” means with respect to any Collateral Asset, as of any date of
determination:

(a) if the Collateral Asset has a monitored rating expressly assigned to a debt
obligation (or facility) or a monitored estimated rating expressly assigned to a
debt obligation (or facility) by Fitch, such rating;

(b) if the preceding clause does not apply and Fitch has issued a monitored
issuer default rating with respect to the issuer of such Collateral Asset or a
guarantor which unconditionally and irrevocably guarantees such Collateral
Asset, such issuer default rating; and

 

11

Annex C



--------------------------------------------------------------------------------

(c) if none of the preceding clauses apply, such Collateral Asset will have no
Fitch Rating.

“Foreign Loan” means any Collateral Asset issued by an obligor that is organized
in a Tax Jurisdiction and Domiciled in the United States or Canada.

“Initial Purchase Price” means, with respect to any Collateral Asset:

(a) if newly-originated at the time of purchase by the Borrower, an amount equal
to (i) (x) the Principal Balance of the Collateral Asset minus (y) any upfront
fees or discounts received or receivable by the Borrower as part of such
purchase divided by (ii) such Principal Balance, in each case as at the time of
such acquisition; or

(b) in the case of a Collateral Asset acquired in the secondary market, the
purchase price expressed as a percentage of the Principal Balance of the
Collateral Asset at the time of such acquisition;

in each case, expressed as a percentage and no greater than 100.0%; provided
that, in the case of clause (a) above, any Collateral Asset acquired with an
original issue discount of 1% of par or less shall be deemed to have been
acquired at par.

“Interest Expense” means, with respect to any Collateral Asset, for the obligor
on such Collateral Asset and any of its parents or subsidiaries that are
obligated under the underlying instruments for such Collateral Asset (determined
on a consolidated basis without duplication in accordance with GAAP), the
meaning of “Interest” or any comparable definition in the underlying instruments
for such Collateral Asset and in any case that “Interest” or such comparable
definition is not defined in such underlying instruments, all interest in
respect Obligor Indebtedness (including the interest component of any payments
in respect of capital lease obligations) accrued or capitalized during such
period (whether or not actually paid during such period).

“Markit” means Markit Group, Ltd. and any successor thereto.

“Material Modification” means, with respect to a Collateral Asset, any amendment
or waiver of, or modification or supplement to, the terms of the Collateral
Asset on or after the date such Collateral Asset was purchased by the Borrower
which:

(a) waives or defers one or more interest or similar payments due under the
underlying instruments of the Collateral Asset;

(b) results in the contractual or structural subordination of the Collateral
Asset;

 

12

Annex C



--------------------------------------------------------------------------------

(c) substitutes, alters or releases a material portion of the assets securing
the Collateral Asset;

(d) delays or extends the maturity of the Collateral Asset; or

(e) amends, waives or otherwise modifies any financial covenant required by the
Collateral Asset Documents of the Collateral Asset (including without limitation
any covenant (including relevant definitions) with respect to the Collateral
Asset interest coverage ratio, Collateral Asset net senior leverage ratio or
Collateral Asset total net leverage ratio) in a manner that adversely affects
the value of such Collateral Asset (as determined in the commercially reasonably
discretion of the Administrative Agent), unless waived or consented to by the
Administrative Agent.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Rating” means, respect to any Collateral Asset, as of any date of
determination:

(a) if such Collateral Asset has a monitored rating, an unpublished monitored
rating expressly assigned to a debt obligation (or facility), or a monitored
estimated rating expressly assigned to a debt obligation (or facility) by
Moody’s that addresses the full amount of the principal and interest promised,
such rating;

(b) if the preceding clause does not apply and the obligor of such Collateral
Asset has a monitored corporate family rating by Moody’s, such corporate family
rating; and

(c) if none of the preceding clauses apply, such Collateral Asset will have no
Moody’s Rating.

“Non-Agented One Bid Asset” means any Collateral Asset priced by only one
independent source (as evidenced by data from the applicable Pricing Source or a
quotation from an Approved Dealer) that is not agented by an Approved Dealer.

“Non-Qualifying Assets” has the meaning specified in Annex B.

“Obligor Indebtedness” means, with respect to any obligor under any Collateral
Asset, for the purposes of the definitions of “Collateral Asset Interest
Coverage Ratio” and “Collateral Asset Net Leverage Ratio”, the meaning of
“Indebtedness” or any comparable definition in the underlying instruments for
such Collateral Asset (together with the adjustments designated in such
underlying instruments for purposes of calculating “Net Senior Leverage Ratio,”
“Total Net Leverage Ratio,” “Net Leverage Ratio” or comparable definition in
such underlying instruments), and in any case that “Indebtedness” or such
comparable definition is not defined in

 

13

Annex C



--------------------------------------------------------------------------------

such underlying instruments, without duplication, (a) all obligations of such
entity for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such entity evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such entity under conditional sale
or other title retention agreements relating to property acquired by such
entity, (d) all obligations of such entity in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
entity, whether or not the indebtedness secured thereby has been assumed,
(f) all guarantees by such entity of indebtedness of others, (g) all capital
lease obligations of such entity, (h) all obligations, contingent or otherwise,
of such entity as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such entity in
respect of bankers’ acceptances.

“Offer” means, with respect to any security or debt obligation, any offer by the
issuer of such security or borrower with respect to such debt obligation or by
any other Person made to all of the holders of such security or debt obligation
to purchase or otherwise acquire such security or debt obligation (other than
pursuant to any redemption in accordance with the terms of any related Reference
Instrument or for the purpose of registering the security or debt obligation) or
to exchange such security or debt obligation for any other security, debt
obligation, Cash or other property.

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Performing” means, with respect to any Collateral Asset, such Collateral Asset
is not a Defaulted Obligation and is not subject to any pay-in-kind or deferral
of interest provision.

“Permitted Obligor Indebtedness” means Obligor Indebtedness that (i) is secured
by all or a portion of the assets of the related obligor and (ii) has a ratio of
the maximum aggregate principal amount outstanding or available to be drawn
under the applicable underlying instruments to EBITDA of such obligor (based on
the most recently available quarterly financial statements of such obligor
received by the Borrower at the time of acquisition of such Collateral Asset by
the Borrower) not greater than 1.0x or, with respect to any Collateral Asset,
such greater amount as the Administrative Agent may permit with respect to such
Collateral Asset in its sole discretion.

“Pricing Source” means Markit, the Loan Pricing Corporation or another price
source or method of price determination acceptable to the Administrative Agent
in its discretion.

 

14

Annex C



--------------------------------------------------------------------------------

“Principal Balance” means, with respect to any Collateral Asset as of any date,
the outstanding principal balance of such Collateral Asset exclusive of any
unfunded amounts with respect to any Revolving Loan or Delayed Draw Loan.

“Qualified Appraisal” means, with respect to any Collateral Asset, an appraisal
with respect to such Collateral Asset, which shall be provided by an Approved
Valuation Provider or another valuation firm reasonably acceptable to the
Administrative Agent and shall reflect the most recently available financial
information with respect to the obligor of such Collateral Asset.

“Required Ratings” means (a) If such obligation or security (i) has both a long
term and a short term credit rating from Moody’s, such ratings are “Aa3” or
higher (not on credit watch for possible downgrade) and “P-1” (not on credit
watch for possible downgrade), respectively, (ii) has only a long term credit
rating from Moody’s, such rating is at least equal to or higher than the current
Moody’s long term ratings of the U.S. government, and (iii) has only a short
term credit rating from Moody’s, such rating is “P-1” (not on credit watch for
possible downgrade) and (b) a long-term senior unsecured debt rating of at least
“AA-” (not on credit watch for possible downgrade) and a short-term credit
rating of at least “A-1” by S&P (or, if such institution has no short-term
credit rating, a long-term senior unsecured debt rating of at least “AA” (not on
credit watch for possible downgrade) by S&P).

“Revolving Loan” means a Collateral Asset that specifies a maximum aggregate
amount that can be borrowed by the related obligor and permits such obligor to
re-borrow any amount previously borrowed and subsequently repaid during the term
of such Collateral Asset; provided that any such Collateral Asset shall only be
a Revolving Loan until all commitments by the Borrower to make advances to the
obligor thereof expire, or are terminated, or are irrevocably reduced to zero.

“S&P” means S&P Global Ratings, an S&P Global business, and any successor
thereto.

“S&P Industry Classification” means the industry classifications set forth
below, as such industry classifications may be updated at the option of the
Manager if S&P publishes revised industry classifications:

 

Industry
Code

  

Description

   Industry
Code     

Description

1020000    Energy Equipment & Services      5220000      Personal Products
1030000    Oil, Gas & Consumable Fuels      6020000      Health Care Equipment &
Supplies 1033403    Mortgage Real Estate Investment Trusts (REITs)      6030000
     Health Care Providers & Services 2020000    Chemicals      9551729     
Health Care Technology 2030000    Construction Materials      6110000     
Biotechnology

 

15

Annex C



--------------------------------------------------------------------------------

Industry
Code

  

Description

   Industry
Code     

Description

2040000    Containers & Packaging      6120000      Pharmaceuticals 2050000   
Metals & Mining      9551727      Life Sciences Tools & Services 2060000   
Paper & Forest Products      7011000      Banks 3020000    Aerospace & Defense
     7020000      Thrifts & Mortgage Finance 3030000    Building Products     
7110000      Diversified Financial Services 3040000    Construction &
Engineering      7120000      Consumer Finance 3050000    Electrical Equipment
     7130000      Capital Markets 3060000    Industrial Conglomerates     
7210000      Insurance 3070000    Machinery      7311000      Equity REITs
3080000    Trading Companies & Distributors      7310000      Real Estate
Management & Development 3110000    Commercial Services & Supplies      8030000
     IT Services 9612010    Professional Services      8040000      Software
3210000    Air Freight & Logistics      8110000      Communications Equipment
3220000    Airlines      8120000      Technology Hardware, Storage & Peripherals
3230000    Marine      8130000      Electronic Equipment, Instruments &
Components 3240000    Road & Rail      8210000      Semiconductors &
Semiconductor Equipment 3250000    Transportation Infrastructure      9020000  
   Diversified Telecommunication Services 4011000    Auto Components     
9030000      Wireless Telecommunication Services 4020000    Automobiles     
9520000      Electric Utilities 4110000    Household Durables      9530000     
Gas Utilities 4120000    Leisure Products      9540000      Multi-Utilities
4130000    Textiles, Apparel & Luxury Goods      9550000      Water Utilities
4210000    Hotels, Restaurants & Leisure      9551702      Independent Power and
Renewable Electricity Producers 9551701    Diversified Consumer Services     
PF1      Project Finance: Industrial Equipment 4310000    Media      PF2     
Projection Finance: Leisure and Gaming 4300001    Entertainment      PF3     
Project Finance: Natural Resources and Mining 4300002    Interactive Media and
Services      PF4      Project Finance: Oil and Gas

 

16

Annex C



--------------------------------------------------------------------------------

Industry
Code

  

Description

   Industry
Code     

Description

4410000    Distributors      PF5      Project Finance: Power 4420000    Internet
and Direct Marketing Retail      PF6      Project Finance: Public Finance and
Real Estate 4430000    Multiline Retail      PF7      Project Finance:
Telecommunications 4440000    Specialty Retail      PF8      Project Finance:
Transport 5020000    Food & Staples Retailing      IPF      International Public
Finance 5110000    Beverages       5120000    Food Products       5130000   
Tobacco       5210000    Household Products      

“S&P Rating” means, with respect to any Collateral Asset, as of any date of
determination:

(a) if such Collateral Asset has a monitored rating expressly assigned to a debt
obligation (or facility) or a monitored estimated rating expressly assigned to a
debt obligation (or facility) by S&P, such rating;

(b) if the preceding clause does not apply and there is a monitored S&P
long-term issuer credit rating of the issuer or of a guarantor of such
Collateral Asset that unconditionally and irrevocably guarantees in writing the
timely payment of principal and interest on such Collateral Asset (which form of
guarantee shall comply with S&P then current criteria on guarantees), such
long-term issuer credit rating of the issuer or guarantor, as applicable; and

(c) if none of the preceding clauses apply, such Collateral Asset will have no
S&P Rating.

“Second Lien Bank Loan” means a Bank Loan that (i) is not (and by its terms is
not permitted to become) subordinate in right of payment to any other debt for
borrowed money incurred by the obligor of the Bank Loan, other than a First Lien
Bank Loan (including following a default or liquidation as provided in the
definition of “First Lien Bank Loan”), a Working Capital Revolver or a First
Lien Last Out Bank Loan, (ii) is secured by a valid and perfected security
interest or lien on specified collateral (such collateral, together with any
other pledged assets and other attributes of the obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow), having a value
(as reasonably determined by the Manager at the time of acquisition, which

 

17

Annex C



--------------------------------------------------------------------------------

determination will not be questioned based on subsequent events) equal to or
greater than the par amount of the Bank Loan and any other senior or pari passu
debt) securing the obligor’s obligations under the Bank Loan, which security
interest or lien is not subordinate to the security interest or lien securing
any other debt for borrowed money other than customary liens, liens accorded
priority by law, a First Lien Bank Loan, a Working Capital Revolver or a First
Lien Last Out Bank Loan, (iii) is not secured solely or primarily by common
stock or other equity interests; provided, that the limitation set forth in this
clause (iii) does not apply with respect to a Bank Loan made to a parent entity
that is secured solely or primarily by the stock of one or more of the
subsidiaries of such parent entity to the extent that the granting by any such
subsidiary of a lien on its own property would violate law or regulations
applicable to such subsidiary (whether the obligation secured is such Bank Loan
or any other similar type of indebtedness owing to third parties) and (iv) would
not meet the requirements set forth in the proviso to the definition of First
Lien Bank Loan.

“Special Situation Asset” means any Collateral Asset that has (i) a Moody’s
Rating below “B3,” (ii) an S&P Rating below “B-” or (iii) a Fitch Rating below
“B-”; provided that (1) if any Collateral Asset had any such lower rating
described in clauses (i), (ii) or (iii) immediately before such rating was
withdrawn following the date of its acquisition by the Borrower, such Collateral
Asset is a Special Situation Asset and (2) except as provided in clause (1), a
Collateral Asset will not be a Special Situation Asset solely because of the
absence of a rating by any one or two of Moody’s, S&P and Fitch.

“Structured Finance Security” means any security that is primarily serviced by
or linked to the cash flows of a pool of receivables or other financial assets,
either fixed or revolving, plus any rights or other assets designed to assure
the servicing or timely distributions of proceeds to the security holders,
including without limitation any “synthetic CDO”, credit-linked note or similar
credit-linked loan or obligation.

“Tax Jurisdiction” means (a) a tax-advantaged sovereign jurisdiction that is
commonly used as the place of organization of special purpose vehicles
(including but not limited to the Bahamas, Bermuda, the British Virgin Islands,
the Cayman Islands, the Channel Islands, Jersey, Luxembourg, Singapore, Curacao,
St. Maarten or the U.S. Virgin Islands) or (b) any other tax-advantaged
jurisdiction of which Administrative Agent provides its consent.

“Unfunded Exposure Amount” means, as of any date of determination with respect
to any Revolving Loan or Delayed Drawdown Loan that is a Collateral Asset, the
sum of the unfunded commitments and all other standby or contingent commitments
associated with such Collateral Asset as of such date. The Unfunded Exposure
Amount shall not include any commitments under such Revolving Loan or Delayed
Drawdown Loan that have expired, terminated or been reduced to zero, and shall
be reduced concurrently (and upon notice thereof to the Administrative Agent and
the Collateral Administrator) with each documented reduction in commitments of
the Borrower under such Revolving Loan or Delayed Drawdown Loan.

 

18

Annex C



--------------------------------------------------------------------------------

“Unfunded Exposure Equity Amount” means, as of any date of determination, with
respect to any Revolving Loan or Delayed Drawdown Loan that is a Collateral
Asset, an amount equal to the difference of (i) the Unfunded Exposure Amount of
such Collateral Asset and (ii) the product of (a) the Assigned Value Percentage
of such Collateral Asset, (b) the Unfunded Exposure Amount of such Collateral
Asset and (c) the Advance Rate of such Collateral Asset.

“Unrated Asset” means any Collateral Asset that is unrated by each of Moody’s,
S&P and Fitch; provided that if a Collateral Asset that is currently unrated had
the rating of a Special Situation Asset immediately before such rating was
withdrawn following the date of its acquisition by the Borrower, such Collateral
Asset shall be a Special Situation Asset.

“Unrestricted Cash” means, with respect to any Collateral Asset, the meaning of
“Unrestricted Cash” or any comparable definition in the underlying instruments
for the applicable Collateral Asset, and in any case that “Unrestricted Cash” or
such comparable definition is not defined in such underlying instruments, all
cash available for use for general corporate purposes and not held in any
reserve account or legally or contractually restricted for any particular
purposes or subject to any lien (other than blanket liens permitted under or
granted in accordance with such underlying instruments).

“Working Capital Revolver” means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor’s total assets (it being understood
that such revolving lending facility may be secured on a junior lien basis by
other assets of the related obligor).

“Zero Bid Asset” means any Collateral Asset that is not priced by at least one
independent source (as evidenced by data from the applicable Pricing Source).

 

19

Annex C



--------------------------------------------------------------------------------

ANNEX D

SPECIAL PURPOSE ENTITY REQUIREMENTS

For so long as any Obligation is outstanding (other than contingent and
unasserted reimbursement and indemnification obligations), the Borrower shall:

(1) not enter into any contract or agreement with any of its Affiliates, except
upon terms and conditions that are commercially reasonable and substantially
similar to those available in an arm’s-length transaction with an unrelated
party except as otherwise contemplated by the Loan Documents;

(2) pay all of its debts and liabilities from its assets, except as otherwise
contemplated by the Loan Documents;

(3) do or cause to be done all things necessary to observe all organizational
formalities applicable to it and to preserve its separate existence;

(4) maintain its own separate books and records and bank accounts;

(5) maintain separate financial statements, except to the extent that the
Borrower’s financial and operating results are consolidated with those of the
Borrower Parent in consolidated financial statements;

(6) file its own tax returns, if any, as required under applicable Law and pay
any Taxes so required to be paid by it under applicable Law in accordance with
the terms of this Agreement;

(7) hold itself out to the public and all other Persons as an entity separate
from the Borrower Parent (other than with respect to its status as disregarded
as an entity separate from Borrower Parent for U.S. federal income tax purposes)
and any other Person (although, in connection with certain advertising and
marketing, it may be identified as a subsidiary of the Borrower Parent);

(8) correct any known misunderstanding regarding its status as a separate entity
(other than with respect to its status as disregarded as an entity separate from
Borrower Parent for U.S. federal income tax purposes);

(9) conduct its business in its own name (although, in connection with certain
advertising and marketing, the Borrower may be identified as a subsidiary of the
Borrower Parent);

(10) not identify itself or any of its Affiliates as a division or part of the
other (for the avoidance of doubt, other than by the Borrower’s inclusion in the
consolidated financial statements of the Borrower Parent in accordance with
clause (5) or with respect to its status as disregarded as an entity separate
from Borrower Parent for U.S. federal income tax purposes);

 

1

Annex D



--------------------------------------------------------------------------------

(11) to the extent used, maintain and utilize separate stationery, invoices and
checks bearing its own name (although, in connection with certain regulatory
filings, advertising and marketing, the Borrower may be identified as a
subsidiary of the Borrower Parent);

(12) not commingle its assets with those of any other Person and hold all of its
assets in its own name, except as contemplated by the Loan Documents;

(13) not guarantee or become obligated for the debts of any other Person, except
as contemplated by the Loan Documents;

(14) not hold itself out as being responsible for the debts or obligations of
any other Person, except as contemplated by the Loan Documents;

(15) allocate fairly and reasonably any overhead expenses that are shared with
an Affiliate, including paying for office space and services performed by any
employee of an Affiliate;

(16) not pledge its assets to secure the obligations of any other Person, except
as contemplated by the Loan Documents;

(17) maintain adequate capital in light of its contemplated business operations;

(18) maintain a sufficient number of employees (which could be zero) in light of
its contemplated business operations and pay the salaries of its own employees
from its own funds;

(19) not own any subsidiary or any equity interest in any other entity except to
the extent acquired in a bankruptcy, workout or restructuring (which equity may
be held through one or more tax blocker subsidiaries to the extent necessary to
avoid adverse U.S. federal income tax consequences to Borrower Parent or causing
the Borrower or Borrower Parent to become subject to tax in a jurisdiction
outside of the United States, in either case, with respect to the net income of
the issuer of such equity) and as otherwise permitted hereunder;

(20) not incur any Indebtedness other than Indebtedness that is permitted under
the Loan Documents;

(21) not have any of its obligations guaranteed by an Affiliate, except as
contemplated by the Loan Documents; and

(22) not engage in any business other than acquisition, sale and ownership of
the Collateral Assets and not own any assets or property other than the
Collateral and as expressly permitted hereunder.

(23) The Company shall at all times conduct its business so that any assumptions
made with respect to the Company in the “substantive non-consolidation” opinion
letter delivered in connection with the Loan Documents will continue to be true
and correct.

(24) The Company is and will be in compliance in all material respects with, and
neither the Borrower Parent nor any of its affiliates will cause the Company to
be in violation of its Limited Liability Company Agreement, and neither the
Borrower Parent nor the Company shall amend, alter, change or supplement the
Limited Liability Company Agreement without the prior written consent of the
Administrative Agent.

 

2

Annex D